15‐0690 
      Peterson v. Islamic Republic of Iran 
       
 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                       August Term, 2015 
 4                                  (Argued:  June 8, 2016                      Decided: November 21, 2017*) 
 5                                                                      Docket No. 15‐0690 

 6                                                                                                     
 7                                                                   Deborah D. Peterson, et al.,  
 8                                                                     Plaintiffs‐Appellants, 

 9                                                                                v. 

10    Islamic Republic of Iran, Bank Markazi, AKA Central Bank of Iran, Banca UBAE, 
11             S.p.A., Clearstream Banking, S.A., JPMorgan Chase Bank, N.A., 
12                                Defendants‐Appellees.** 
13                                                                                                     
14    Before:                      POOLER, SACK, and LOHIER, Circuit Judges. 

15                  The plaintiffs‐appellants, judgment creditors of the Islamic Republic of 

16    Iran and Iranʹs Ministry of Intelligence and Security, seek to enforce their 

17    underlying judgments by obtaining the turnover of $1.68 billion in bond 

                                                                  
      * The decision on this appeal has been delayed for some six months pending the 
      completion of proceedings before the panel with respect to transferring a substantial 
      amount of material in the record that was filed by the parties under seal to the public 
      files of the Court in light of the publicʹs ʺpresumptive right of access to judicial 
      documents.ʺ  Gambale v.  Deutsche Bank AG, 377 F.3d 133, 140 (2d Cir. 2004); see also Joy v. 
      North, 692 F.2d 880, 893 (2d Cir. 1982). 
        The Clerk of Court is respectfully directed to amend the official caption to conform to 
      **

      the caption as it appears above.  A complete list of plaintiffs in this appeal is attached as 
      an appendix to this opinion.   
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    proceeds allegedly owned by Bank Markazi, Iranʹs central bank.  The bond 

 2    proceeds are allegedly held by Clearstream Banking, S.A., a Luxembourg bank 

 3    that maintains accounts on behalf of both Bank Markazi and Banca UBAE, S.p.A., 

 4    an Italian bank that engaged in financial transactions on behalf of Iran.  The bond 

 5    proceeds were processed in New York through JPMorgan Chase Bank, N.A.  The 

 6    plaintiffs dispute the nature and location of the bond proceeds, arguing that they 

 7    are held as United States dollars in New York City and are therefore subject to 

 8    the Courtʹs execution jurisdiction.  The plaintiffs also dispute whether several 

 9    related non‐turnover claims, including several fraudulent‐conveyance claims, 

10    brought by the plaintiffs against these banks were released pursuant to 

11    settlement agreements resolving a previous dispute between some of these 

12    parties.  In a single decision, the United States District Court for the Southern 

13    District of New York (Katherine B. Forrest, Judge) granted the banksʹ motions to 

14    dismiss the complaint and for partial summary judgment for the defendants on 

15    all claims in dispute.  We conclude that the settlement agreements released the 

16    plaintiffsʹ non‐turnover claims with respect to some but not all of the banks.  We 

17    also conclude that the assets at issue are in fact located abroad, but that those 

18    assets may nonetheless be subject to turnover under state law pursuant to an 



                                                2 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    exercise of the courtʹs in personam jurisdiction, inasmuch as the district court has 

 2    the authority under New York State law to direct a non‐sovereign in possession 

 3    of a foreign sovereignʹs extraterritorial assets to bring those assets to New York 

 4    State.  Those assets will not ultimately be subject to turnover, however, unless 

 5    the district court concludes on remand that (1) such in personam jurisdiction exists 

 6    and (2) the assets, were they to be recalled, would not be protected from turnover 

 7    by execution immunity.  Accordingly, the district courtʹs judgment is: 

 8          AFFIRMED in part, VACATED in part, and REMANDED for further 
 9    proceedings.      
10                                            
11                                           LIVIU VOGEL (James P. Bonner, Patrick L. 
12                                           Rocco, and Susan M. Davies, Stone Bonner 
13                                           & Rocco LLP, on the brief), Salon Marrow 
14                                           Dyckman Newman & Broudy LLP, New 
15                                           York, New York, for Plaintiffs‐Appellants. 
16                                           DONALD F. LUKE (Bension D. De Funis, on 
17                                           the brief), Jaffe & Asher LLP, New York, 
18                                           New York, for Defendant‐Appellee Bank 
19                                           Markazi, AKA Central Bank of Iran. 
20                                           UGO COLELLA (John J. Zefutie, Jr., on the 
21                                           brief), Thompson Hine LLP, New York, 
22                                           New York, for Defendant‐Appellee Banca 
23                                           UBAE, S.p.A. 
24                                           BENJAMIN S. KAMINETZKY (Gerald M. 
25                                           Moody, Jr., on the brief), Davis Polk & 
26                                           Wardwell LLP, New York, New York, for 
27                                           Defendant‐Appellee Clearstream Banking, S.A. 


                                                 3 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1                                             STEVEN B. FEIGENBAUM, Levi Lubarsky 
 2                                             Feigenbaum & Weiss LLP, New York, New 
 3                                             York, for Defendant‐Appellee JPMorgan Chase 
 4                                             Bank, N.A. 
 5    SACK, Circuit Judge:           
 6          In this litigation, judgment creditors of the Islamic Republic of Iran (ʺIranʺ) 

 7    attempt to execute on $1.68 billion in bond proceeds allegedly owned by Iranʹs 

 8    central bank.  The Supreme Court has instructed that in an execution proceeding 

 9    concerning a foreign sovereignʹs assets, any defense predicated on foreign 

10    sovereign immunity must rise or fall on the text of the Foreign Sovereign 

11    Immunities Act (ʺFSIAʺ), 28 U.S.C. §§ 1330, 1602 et seq.  See Republic of Argentina v. 

12    NML Capital, Ltd., ‐‐‐ U.S. ‐‐‐‐, 134 S. Ct. 2250, 2256 (2014).  In the same decision, 

13    the Court explicitly abrogated decades of pre‐existing sovereign immunity 

14    common law in light of its background understanding that most courts lack 

15    jurisdiction to reach extraterritorial assets in any event.  See id. at 2257.  But that is 

16    not so in New York. 


17          The plaintiffs‐appellants, judgment creditors of Iran and Iranʹs Ministry of 

18    Intelligence and Security (ʺMOISʺ), obtained federal‐court judgments against 

19    Iran and MOIS awarding the plaintiffs billions of dollars in compensatory 

20    damages.  They now seek to enforce their judgments in part by executing on 



                                                  4 
       
                                                                                                     15‐0690 
                                                                          Peterson v. Islamic Republic of Iran 

 1    $1.68 billion in bond proceeds allegedly owned by Bank Markazi (ʺMarkaziʺ), 

 2    Iranʹs central bank.  The plaintiffs allege that those bond proceeds were 

 3    processed by and through a global chain of banks, specifically by Clearstream 

 4    Banking, S.A. (ʺClearstreamʺ) through JPMorgan Chase Bank, N.A. (ʺJPMorganʺ), 

 5    in the name of Banca UBAE, S.p.A. (ʺUBAEʺ), on behalf of Markazi (collectively, 

 6    ʺthe defendantsʺ or ʺthe defendant banksʺ).  The plaintiffs further allege that the 

 7    bond proceeds are denominated as United States dollars (ʺUSDʺ) and held in 

 8    cash in Clearstreamʹs account at JPMorgan in New York City, rendering the 

 9    assets subject to this Courtʹs jurisdiction and a turnover order.1  The plaintiffs 

10    also asserted several related non‐turnover claims against the defendant banks, 

11    alleging primarily that the defendants effected the foregoing transactions by 

12    means of fraudulent conveyances in violation of state law.   


13                  The defendant banks respond that there is no cash to turn over:  The bond 

14    proceeds are in fact recorded as book entries made in Clearstreamʹs Luxembourg 

15    offices and reflected as a positive account balance showing a right to payment 

16    owed by Clearstream to Markazi through UBAE.  The defendants argue that this 
                                                                  
         A turnover order is ʺ[a]n order by which the court commands a judgment debtor to 
          1

      surrender certain property to a judgment creditor, or to the sheriff or constable on the 
      creditorʹs behalf.ʺ  Turnover Order, BLACKʹS LAW DICTIONARY (10th ed. 2014).  In this 
      opinion, we use ʺturnoverʺ and ʺturnover orderʺ interchangeably.     


                                                                     5 
       
                                                                                                              15‐0690 
                                                                                   Peterson v. Islamic Republic of Iran 

 1    fact is fatal to the plaintiffsʹ turnover claims because federal courts lack 

 2    jurisdiction to order the turnover of a foreign sovereignʹs extraterritorial assets.  

 3    Lastly, the defendants posit that the plaintiffs released their non‐turnover claims 

 4    in separate settlement agreements reached between several of the plaintiffs, on 

 5    the one hand, and Clearstream or UBAE, on the other.  


 6                  In a single order, the district court (Katherine B. Forrest, Judge) granted the 

 7    defendantsʹ motions to dismiss and for partial summary judgment in favor of the 

 8    defendants on all claims in dispute.  We affirm that decision in part, vacate it in 

 9    part, and remand for further proceedings.  


10                                                                   BACKGROUND 

11                  The plaintiffs‐appellants are, or represent persons who have been 

12    adjudicated in a federal court to be, victims of Iranian‐sponsored terrorism.  They 

13    obtained judgments from the United States District Court for the District of 

14    Columbia against Iran and MOIS pursuant to §§ 1605(a)(7) and 1605A of the 

15    FSIA, and were awarded a total of approximately $3.8 billion in compensatory 

16    damages.  Confidential Appendix (ʺC.A.ʺ2) at 679‐81.  The plaintiffs have since 

                                                                  
         ʺC.A.ʺ refers to the sealed ʺConfidential Joint Appendixʺ filed in this Court on June 1, 
          2

      2015.  On November 8, 2017, we ordered the parties to unseal their briefs and the C.A., 
      allowing only redactions we concluded were justified despite the presumptively public 
       
                                                                          6 
       
                                                                                                                                                                     15‐0690 
                                                                                                                                          Peterson v. Islamic Republic of Iran 

 1    registered their judgments with the United States District Court for the Southern 

 2    District of New York, which enables them to seek partial enforcement of their 

 3    judgments by obtaining an order compelling the turnover of approximately $1.68 

 4    billion in bond proceeds allegedly owned by Iranʹs central bank and held as cash 

 5    in New York City.  The plaintiffsʹ claims target four banks that were allegedly 

 6    involved in processing those bond proceeds: JPMorgan, a financial institution 

 7    organized under the laws of New York, id. at 679; Markazi, Iranʹs central bank, id. 

 8    at 677; UBAE, an Italian bank that engaged in transactions on behalf of Iran, id. at 

 9    678; and Clearstream, a Luxembourg bank with which Markazi and UBAE 

10    opened customer accounts, id.  


11                  The plaintiffs contend that through a series of fraudulent transactions, 

12    these banks managed to process billions of dollars in bond proceeds ultimately 

13    owed to Markazi.  According to the plaintiffs, the fruit of those transactions is a 

14    pool of cash traceable to the Markazi‐owned bond proceeds and held by 

15    Clearstream at JPMorgan in New York City.  Because much of this dispute turns 

16    on the nature and location of the bond proceeds, we review the processing of 

                                                                                                                                                                                                      
      nature of court files.  The parties recently completed this process.  We have nevertheless 
      maintained the title of the appendix to avoid confusion with a separate ʺJoint 
      Appendixʺ in this case that was never filed under seal. 


                                                                                                    7 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1    those assets, and previous attempts to obtain turnover of similar assets, in some 

 2    detail.   


 3        1. Processing Markaziʹs Bonds


 4           Like many large financial institutions, Markazi invests in foreign sovereign 

 5    bonds.  Id. at 701.  Many of the bonds purchased by Markazi were issued 

 6    pursuant to prospectuses that require the purchaser to receive interest and 

 7    redemption payments in New York State.  Id. at 555.  Markazi has long engaged 

 8    Clearstream, a Luxembourg bank that specializes in ʺthe settlement and custody 

 9    of internationally traded bonds and equities,ʺ id. at 678, to facilitate that process.  

10    Clearstream uses correspondent accounts at banks in New York State, including 

11    JPMorgan and Citibank, N.A. (ʺCitibankʺ), to receive bond proceeds on behalf of 

12    its customers, including Markazi.  Id. at 690.  As Clearstream receives these cash 

13    payments in New York, it credits customer accounts based in Luxembourg with 

14    an equivalent positive amount.  Id. at 685.   


15           In 1994, Markazi opened a direct account with Clearstream in 

16    Luxembourg.  Id. at 117‐18.  Thereafter, Clearstream received bond payments 

17    into its New York–based JPMorgan correspondent account on behalf of Markazi; 

18    Clearstream then credited Markaziʹs account in Luxembourg with a 

                                                 8 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    corresponding right to payment.  In 2008, apparently because of increasing 

 2    scrutiny of Iranian financial transactions, Markazi stopped processing its bond 

 3    proceeds through Clearstream directly and instead began doing so through an 

 4    intermediary bank: UBAE.  Id. at 699‐700.  In January 2008, UBAE opened a 

 5    customer account with Clearstream in Luxembourg—account number 13061.  Id. 

 6    at 118‐19.  Shortly thereafter, Markazi arranged for Clearstream to transfer the 

 7    Markazi account balance at Clearstream in Luxembourg to the UBAE account.  

 8    Id. at 118, 434.   


 9           Clearstream continued to receive bond proceeds in New York on behalf of 

10    Markazi, but pursuant to the terms of the documentation directing the Markazi 

11    account transfer, Clearstream credited UBAE account number 13061 with a 

12    corresponding right to payment.  Id. at 701.  In June 2008, apparently due to 

13    increasing attention, Clearstream notified UBAE that it had blocked UBAE 

14    account number 13061 and transferred the balance of that account to a ʺsundry 

15    blocked accountʺ—account number 13675.  Id. at 683‐84.  That account, which 

16    remains blocked, is at the center of the present dispute.   




                                                9 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1        2. Peterson I  


 2           Clearstream has previously been the focus of an attempt by judgment 

 3    creditors of Iran to obtain turnover of Markazi‐linked assets.  See generally 

 4    Peterson v. Islamic Republic of Iran, No. 10–cv‐4518‐KBF, 2013 WL 1155576, 2013 

 5    U.S. Dist. LEXIS 40470 (S.D.N.Y. Mar. 13, 2013) (ʺPeterson Iʺ), affʹd, 758 F.3d 185 

 6    (2d Cir. 2014).  Many, but not all, of the plaintiffs in the case at bar attempted in 

 7    an earlier litigation to enforce part of their judgments by executing against 

 8    approximately $2 billion in Markazi‐owned bond proceeds allegedly held by 

 9    Clearstream at Citibank in New York City.  See C.A. at 671.  Those plaintiffs 

10    successfully obtained a judgment from the United States District Court for the 

11    Southern District of New York (Katherine B. Forrest, Judge) ordering the turnover 

12    of $1.75 billion in cash denominated in USD and held in New York City by 

13    Clearstream at Citibank on behalf of Markazi and UBAE.  Peterson I, 2013 WL 

14    1155576, at *2, *35, 2013 U.S. Dist. LEXIS 40470, at *42, *138.  The district courtʹs 

15    decision in that case did not address the plaintiffsʹ related fraudulent‐conveyance 

16    claims concerning an additional $250 million in bond proceeds allegedly 

17    transferred by Markazi and UBAE to UBAEʹs customer account at Clearstream in 




                                                10 
       
                                                                                                          15‐0690 
                                                                               Peterson v. Islamic Republic of Iran 

 1    Luxembourg.  See id. at *3‐4, *28 n.14, 2013 U.S. Dist. LEXIS 40470, at *46‐48, *117 

 2    n.15.   


 3                  While Markazi unsuccessfully appealed the district courtʹs turnover order 

 4    in Peterson I,3 Clearstream and UBAE reached separate settlement agreements 

 5    with the plaintiffs to resolve not only the Peterson I appeal but also the plaintiffsʹ 

 6    then‐pending fraudulent‐conveyance claims.  C.A. at 900‐45 (Clearstream 

 7    settlement agreement); id. at 1646‐62 (UBAE settlement agreement).   


 8                  Of relevance here, the Clearstream settlement agreement released 

 9    Clearstream from ʺany and all past, present or future claims or causes of 

10    action . . . whether direct or indirectʺ relating to:  


11                  any account maintained at Clearstream . . . by or in the name of or under 
12                  the  control  of  any  Iranian  Entity  . . .  or  any  account  maintained  at 
13                  Clearstream or at any Clearstream Affiliate by or in the name of or under 
14                  the control of UBAE, including, but not limited to, accounts numbered . . . 
15                  13061 . . . [or] 13675 . . . or any asset or interest held in an Account in the 
16                  name of an Iranian Entity . . . or . . . any transfer or other action taken by or 
17                  at the direction of any Clearstream Party, Citibank, or any Iranian Entity, 
18                  including  any  transfer  or  other  action  in  any  account,  including  a 
                                                                  
          In Peterson I, the district court concluded that the cash Clearstream held at Citibank 
          3

      was subject to turnover under both the Terrorism Risk Insurance Act of 2002 (ʺTRIAʺ) 
      and the Iran Threat Reduction and Syria Human Rights Act of 2012.  Peterson I, 2013 WL 
      1155576, at *22‐23, 2013 U.S. Dist. LEXIS 40470, at *97‐103.  We reached only the latter 
      basis for jurisdiction on appeal and affirmed.  Peterson, 758 F.3d at 189‐92.  The Supreme 
      Court granted Markaziʹs petition for writ of certiorari and also affirmed.  Bank Markazi 
      v. Peterson, ‐‐‐ U.S. ‐‐‐‐, 136 S. Ct. 1310, 1328‐29 (2016).   


                                                                     11 
       
                                                                                                        15‐0690 
                                                                             Peterson v. Islamic Republic of Iran 

 1           securities  account  or  cash  account  or  omnibus  account  or  correspondent 
 2           account maintained in Clearstreamʹs name or under its control, that in any 
 3           way relates to any Account or any Iranian Asset. 

 4    Id. at 903.   


 5           The Clearstream settlement agreement did, however, reserve the following 

 6    claims to the Peterson I plaintiffs:   


 7           Garnishee Actions.  Notwithstanding the [claim release described above], 
 8           the  Covenant  shall  not  bar  any  action  or  proceeding  regarding  (a)  the 
 9           rights  and  obligations  arising  under  this  Agreement,  or  (b)  efforts  to 
10           recover any asset or property of any kind, including proceeds thereof, that 
11           is held by or in the name, or under the control, or for the benefit of, Bank 
12           Markazi  or  Iran  . . .  in  an  action  against  a  Clearstream  Party  solely  in  its 
13           capacity  as  a  garnishee  (a  ʺGarnishee  Action.ʺ)    Such a  Garnishee  Action 
14           may include, without limitation, an action in which a Clearstream Party is 
15           named  solely  for  the  purpose  of  seeking  an  order  directing  that  a 
16           Clearstream  Party  perform  an  act  that  will  have  the  effect  of  reversing  a 
17           transfer  between  other  parties  that  is  found  to  have  been  a  fraudulent 
18           transfer under any legal or equitable theory, provided however that such 
19           a  Garnishee  Action  shall  not  seek  an  award  of  damages  against  a 
20           Clearstream Party. 

21    Id. at 905 (emphasis omitted).   


22           The UBAE settlement agreement similarly released UBAE and its 

23    ʺbeneficiariesʺ from ʺany and all liability, claims, causes of action, suits, 

24    judgments, costs, expenses, attorneysʹ fees, or other incidental or consequential 

25    damages of any kind, whether known or unknown, arising out of or related to 

26    the Plaintiffsʹ Direct Claims against UBAE,ʺ except for those specifically listed in 



                                                        12 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1    the agreement.  Id. at 1648.  The agreement defined ʺPlaintiffsʹ Direct Claimsʺ as 

 2    those brought in Peterson I ʺfor damages against UBAE with regard to certain 

 3    assets transferred prior to the initiation of the [t]urnover [a]ction and valued at 

 4    approximately $250,000,000.00 . . . including, but not limited to, claims for 

 5    fraudulent conveyance, tortious interference with the collection of a money 

 6    judgment, and prima facie tort.ʺ  Id. at 1646.   


 7          The UBAE settlement agreement also contained a carve‐out provision by 

 8    which the ʺ[p]laintiffs agree[d] that any future claim against UBAE for the 

 9    Remaining Assets shall be limited to turnover onlyʺ; the plaintiffs ʺwaive[d] all 

10    other claims against UBAE for any damages regarding the Remaining Assets 

11    whether arising in contract, tort, equity, or otherwise.ʺ  Id. at 1648.  The 

12    agreement defined ʺRemaining Assetsʺ as ʺassets [that] remain in an account at 

13    Clearstream[] [in] a UBAE customer account, that are beneficially owned by 

14    Bank Markazi.ʺ  Id. at 1647.   


15        3. Procedural History


16          On December 30, 2013, the plaintiffs filed a complaint in the United States 

17    District Court for the Southern District of New York alleging that Clearstream 

18    held an additional $2.5 billion in Markazi‐owned bond proceeds not at issue in 

                                                13 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1    Peterson I.  See id. at 3, 28.  On April 25, 2014, the plaintiffs filed an amended 

 2    complaint specifically alleging that UBAEʹs ʺblocked sundry accountʺ at 

 3    Clearstream reflected a balance of approximately $1.68 billion, and that 

 4    Clearstream held a corresponding amount of cash at JPMorgan in New York 

 5    City.  Id. at 687.  The amended complaint named Iran, Clearstream, JPMorgan, 

 6    Markazi, and UBAE as defendants, seeking: (1) declaratory relief identifying 

 7    Markazi as the beneficial owner of the assets at issue, id. at 720‐21; (2) rescission 

 8    of fraudulent conveyances under New York Debtor and Creditor Law (ʺDCLʺ) 

 9    §§ 273‐a, 276(a), against Iran, Markazi, Clearstream, and UBAE, id. at 721‐25; (3) 

10    turnover of the $1.68 billion in assets at issue under New York Civil Practice Law 

11    and Rules (ʺC.P.L.R.ʺ) §§ 5225, 5227 and § 201(a) of the Terrorism Risk Insurance 

12    Act (ʺTRIAʺ), against Clearstream, Iran, JPMorgan, Markazi, and UBAE, id. at 

13    725‐27; (4) rescission of fraudulent conveyances under DCL §§ 273‐a, 276, 278 

14    and common law, against Clearstream and Markazi, id. at 728‐29; and (5) 

15    unspecified equitable relief against each defendant, id. at 729.   


16          On April 9, 2014, the district court (Katherine B. Forrest, Judge) granted an 

17    ex parte application for an order directing the clerk of the district court to issue a 

18    writ of execution with respect to any Markazi‐owned property in the possession 


                                                 14 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1    of JPMorgan.  Id. at 104‐05.  The district court thereafter held a hearing to address 

 2    the defendantsʹ argument that the writ was improper because the Clearstream 

 3    correspondent account at JPMorgan contains ʺnothing . . . except cash, and the 

 4    cash turns over in billions of dollars every day, so thereʹs no possibility the cash 

 5    in the account can be identified to any defendant,ʺ including Markazi.  Id. at 792.  

 6    The district court thereupon vacated the order issuing the writ.  Id. at 793, 800.   


 7          The plaintiffs moved to reinstate the order and the defendants responded 

 8    with various motions seeking dismissal of the amended complaint.  Clearstream 

 9    moved to dismiss on the ground that the assets were located in Luxembourg, 

10    and therefore immune from execution under the FSIA.  Clearstream also argued 

11    that the plaintiffs released all non‐turnover claims against Clearstream under 

12    their settlement agreement.  Markazi moved to dismiss on similar jurisdictional 

13    grounds.  JPMorgan moved for partial summary judgment on the plaintiffsʹ 

14    turnover claims on the ground that it possessed no assets owned by Markazi.  

15    Finally, UBAE moved to dismiss for want of subject‐matter jurisdiction, and for 

16    partial summary judgment on the plaintiffsʹ non‐turnover claims on the ground 

17    that those claims had been released by the UBAE settlement agreement.   




                                                15 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1                  The partiesʹ motions were accompanied by a voluminous record.4  Among 

 2    the documents before the district court was a chart depicting a ʺRecap of Total 

 3    Debits [and] Creditsʺ in Clearstreamʹs correspondent account at JPMorgan for 

 4    each month over the four‐year period that Clearstream processed the bond 

 5    proceeds at issue.  Id. at 1959.  The chart indicates that the Clearstream account at 

 6    JPMorgan was both debited and credited many hundreds of billions of dollars 

 7    each month.  Moreover, the Clearstream correspondent account at JPMorgan 

 8    frequently posted a negative balance.  Id.  JPMorgan submitted, inter alia, two 

 9    declarations prepared by Gauthier Jonckheere, id. at 1862‐68, 2533‐43, a 

10    JPMorgan vice president and ʺrelationship manager[]ʺ for the Clearstream 

11    account, id. at 1862.  Jonckheere stated that Clearstreamʹs correspondent account 

12    at JPMorgan is an ʺoperating accountʺ that processes ʺhundreds of bond‐related 

13    payments each day.ʺ  Id. at 1863.  Because this is a general operating account, 

14    indeed Clearstreamʹs only account at JPMorgan, ʺthe accountʹs balance at both 

15    the beginning and the end of a given business day would . . . be, if not $0, usually 

16    very low . . . .  During the day, the account balance would frequently be negative 


                                                                  
         For example, JPMorgan responded to the plaintiffsʹ request for the production of 
          4

      pertinent documents, see C.A. at 1733, by producing more than 100,000 pages of 
      banking records, see JPMorgan Br. at 9.   

                                                                     16 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1    . . . .ʺ  Id. at 1864.  Jonckheere also asserted that ʺClearstreamʹs operating account 

 2    at [JPMorgan] . . . holds no funds that are the property of Markaziʺ because all 

 3    bond ʺproceeds have long since left Clearstreamʹs operating account and are no 

 4    longer maintained at [JPMorgan].ʺ  Id. at 1865.  Jonckheere added that 

 5    Clearstream never segregated Markaziʹs bond proceeds from or within its 

 6    general operating account.  Id. at 2537‐39.   


 7          Clearstream also submitted evidence concerning its JPMorgan 

 8    correspondent account.  For example, it produced a chart documenting its 

 9    account balance at JPMorgan for each day in October 2012, during which the 

10    Clearstream correspondent account balance did not exceed $817,959,813.65, and 

11    was frequently negative.  Id. at 1957.  Clearstream also submitted a declaration 

12    executed by Mathias Papenfuẞ, then Head of Operations for Clearstream, id. 

13    at 1972, who stated:  ʺEach business day Clearstream uses U.S. dollars deposited 

14    in the JPMorgan [a]ccount to pay its current U.S. dollar obligations.  Each 

15    business day, approximately $7‐9 billion flows into the JPMorgan [a]ccount, and 

16    each business day a roughly equivalent sum flows out.ʺ  Id. at 1973.  Papenfuẞ 

17    explained that ʺ[t]he obligations credited to Clearstream by JPMorgan are 

18    booked as assets of Clearstream on Clearstreamʹs balance sheet pursuant to 


                                                17 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    applicable Luxembourg banking law and accounting rules.ʺ  Id.  ʺWhen 

 2    Clearstream receives a payment in the JPMorgan [a]ccount on its own security 

 3    entitlements, Clearstream credits the account of any customers in Luxembourg 

 4    holding security entitlements against Clearstream relating to a security with the 

 5    same [identification number].ʺ  Id. at 1974.  Papenfuẞ corroborated Jonckheereʹs 

 6    statement that ʺ[n]o transfer of cash [was] made,ʺ adding that ʺClearstream does 

 7    not hold funds in the JPMorgan [a]ccount in relation to specific U.S. dollar 

 8    obligations to specific customers.ʺ  Id.  Papenfuẞ concluded that ʺClearstream 

 9    never issued instructions to JPMorgan to transfer any funds received in the 

10    JPMorgan [a]ccount to the [Clearstream account in Luxembourg], and no such 

11    transfers occurred.ʺ  Id. at 1976.   


12           The plaintiffs proffered the opinions of a putative financial‐services expert, 

13    Peter U. Vinella, id. at 2385‐440, who asserted that ʺthe customary practice in 

14    international banking . . . is for a securities intermediary (such as Clearstream) to 

15    segregate its assets from customer assets generally.  Thus, the [assets at issue] 

16    should [not be] included as part of Clearstreamʹs general operating funds and 

17    should remain in the USD JPMorgan [a]ccount,ʺ id. at 2389.  Vinella also stated 

18    that ʺeven if Clearstream had failed and continues to fail to properly segregate 


                                               18 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1    the funds at issue in this  matter in the [Clearstream account at JPMorgan] . . . , 

 2    the Markazi USD [b]alance . . . still remains in the USD JPMorgan [a]ccount.ʺ  Id.  

 3    Vinella attributed evidence that the Clearstream correspondent account often 

 4    reflected a near‐zero or negative end‐of‐day balance, see, e.g., id. at 1957, 1959, 

 5    2568‐698, to industry‐standard ʺ[s]weeps,ʺ whereby the accountʹs funds were 

 6    ʺinvested [by JPMorgan] in very short‐dated USD investments and subsequently 

 7    redeposited in the . . . JPMorgan [a]ccount the next day,ʺ id. at 2422.   


 8                  On September 19, 2014, the district court heard arguments on the 

 9    defendantsʹ motions, focusing in particular on the nature and location of the 

10    assets at issue.  See Joint Appendix (ʺJ.A.ʺ5) at 83‐151.  Although the district court 

11    appeared to harbor some doubt about the validity of Vinellaʹs expert report, id. 

12    at 88, it stopped short of holding a hearing pursuant to Daubert v. Merrell Dow 

13    Pharmaceuticals, Inc., 509 U.S. 579 (1993), see J.A. at 105‐06 (considering whether a 

14    Daubert hearing would be appropriate).  Following oral argument, the district 

15    court issued an order declining to hold an evidentiary hearing on the nature and 

16    location of the assets at issue.  See id. at 153.   


                                                                  
         ʺJ.A.ʺ hereinafter refers to the partiesʹ unsealed joint appendix filed in this Court on 
          5

      June 1, 2015.   


                                                                     19 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1           On February 20, 2015, the district court issued a single opinion and order 

 2    granting the defendantsʹ various motions to dismiss and for partial summary 

 3    judgment on all claims in dispute.  Peterson v. Islamic Republic of Iran, No. 13‐cv‐

 4    9195‐KBF, 2015 WL 731221, 2015 U.S. Dist. LEXIS 20640 (S.D.N.Y. Feb. 20, 2015) 

 5    (ʺPeterson IIʺ) (construing each motion as one ʺfor dismissalʺ).  The district court 

 6    first dismissed the plaintiffsʹ non‐turnover claims against Clearstream, UBAE, 

 7    and Markazi on the ground that those claims had been released by the 

 8    Clearstream and UBAE settlement agreements.  Id. at *6, 2015 U.S. Dist. LEXIS 

 9    20640, at *18‐19 (dismissing the non‐turnover claims against Clearstream); id. at 

10    *9, 2015 U.S. Dist. LEXIS 20640, at *28‐30 (dismissing the non‐turnover claims 

11    against UBAE); id. at *10, 2015 U.S. Dist. LEXIS 20640, at *30‐31 (dismissing the 

12    non‐turnover claims against Markazi as a ʺbeneficiaryʺ of UBAE under the UBAE 

13    settlement).   


14           The district court also dismissed the plaintiffsʹ turnover claims on 

15    jurisdictional grounds, having found that the assets at issue are not in the United 

16    States:   

17           [JPMorgan] received proceeds relating to the [assets], which it credited to 
18           a Clearstream  account at  [JPMorgan].  Whether  it should have  or should 
19           not have, Clearstream in turn credited amounts attributable to the [assets] 



                                                 20 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1           to  the  UBAE/Bank  Markazi  account  in  Luxembourg.    The  [JPMorgan] 
 2           records are clear that whatever happened to the proceeds, they are gone.   

 3    Id. at *6, 2015 U.S. Dist. LEXIS 20640, at *20.  That finding sufficed to require 

 4    dismissal of JPMorgan from the lawsuit because JPMorgan ʺdoes not have an 

 5    account for UBAE or Bank Markazi.ʺ  Id. at *10 n.17, 2015 U.S. Dist. LEXIS 20640, 

 6    at *33 n.17.  Turning to the remaining defendants, the district court concluded 

 7    that Markaziʹs interest in book entries that Clearstream held in Luxembourg was 

 8    not subject to turnover because the ʺFSIA does not allow for attachment of 

 9    property outside of the United States.ʺ  Id. at *10, 2015 U.S. Dist. LEXIS 20640, 

10    at *31.  Therefore, because Markazi ʺd[id] not maintain the assets that plaintiffs 

11    seek in the United States,ʺ the district court held that it ʺlack[ed] subject‐matter 

12    jurisdiction.ʺ  Id.   


13           The plaintiffs appealed.  With respect to the non‐turnover claims, they 

14    argue that the Clearstream and UBAE settlement agreements: (1) do not apply to 

15    many of the plaintiffs, including several who were not party to Peterson I, Pls.ʹ Br. 

16    at 23; and, in any event, (2) did not release the non‐turnover claims against 

17    Clearstream, UBAE, or Markazi, id. at 24‐33.  With respect to the turnover claims, 

18    the plaintiffs argue that the court has subject‐matter jurisdiction because the 

19    assets at issue are (1) cash holdings located in New York, id. at 47‐51; and (2) 


                                                21 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1    therefore subject to turnover under the TRIA, id. at 35‐36, and the FSIA, id. at 61‐

 2    66.  The plaintiffs argue in the alternative that even assets ʺlocated abroadʺ may 

 3    be subject to turnover pursuant to the courtʹs exercise of in personam jurisdiction 

 4    over the holder of the assets.  Id. at 55.   


 5                                         DISCUSSION 
 6           A. Standard of Review  


 7           With respect to the non‐turnover claims, the district court granted 

 8    Clearstreamʹs motion to dismiss and UBAEʹs motion for partial summary 

 9    judgment on the ground that the Clearstream and UBAE settlement agreements 

10    released those claims.  ʺWe review a district courtʹs interpretation of a contract de 

11    novo.ʺ  Seabury Constr. Corp. v. Jeffrey Chain Corp., 289 F.3d 63, 67 (2d Cir. 2002). 


12           As to the turnover claims, ʺ[w]e accord deferential review to a district 

13    court ruling on a petition for an order of attachment or execution under the 

14    FSIA.ʺ  Walters v. Indus. & Commercial Bank of China, Ltd., 651 F.3d 280, 285 (2d 

15    Cir. 2011).  ʺWe review de novo legal conclusions denying [or granting] FSIA 

16    immunity to a foreign sovereign or its property,ʺ and factual findings for ʺabuse 

17    of discretion.ʺ  NML Capital, Ltd. v. Republic of Argentina, 680 F.3d 254, 256‐57 (2d 

18    Cir. 2012).  ʺA district court is said to have abused its discretion if it has,ʺ inter 


                                                  22 
       
                                                                                                     15‐0690 
                                                                          Peterson v. Islamic Republic of Iran 

1    alia, ʺmade a clearly erroneous assessment of the evidence.ʺ  Id. at 257 (internal 

2    quotation marks omitted).6   




                                                                 
        The plaintiffs contend that our review should be particularly meticulous because the 
         6

     district court should have ʺpermitted [p]laintiffs to conduct the relevant discovery or at 
     least held an evidentiary hearingʺ before ruling on the defendantsʹ motions.  Pls.ʹ Br. at 
     34.  We review the district courtʹs ʺdetermination not to hold an evidentiary hearing . . . 
     for abuse of discretion.ʺ  United States v. Amico, 486 F.3d 764, 779 (2d Cir. 2007).  We do 
     not think that the district court abused its discretion in this case, which was marked by 
     a voluminous record that was reviewed by the court and upon which the parties based 
     their arguments.  See J.A. at 83‐151 (transcript of September 19, 2014 district court 
     proceedings).  The plaintiffs principally rely on Sharkey v. Quarantillo, 541 F.3d 75 (2d 
     Cir. 2008), in which we cautioned that ʺ[a] district court has discretion to hold a hearing 
     to resolve factual disputes that bear on the courtʹs jurisdiction, but where . . . the case is 
     at the pleading stage and no evidentiary hearings have been held, in reviewing the 
     grant of a motion to dismiss . . . we must accept as true all material facts alleged in the 
     complaint and draw all reasonable inferences in the plaintiffʹs favor.ʺ  Id. at 83 (internal 
     quotation marks and brackets omitted).  Sharkey is inapposite because here, unlike in 
     Sharkey, the plaintiffs dispute the district courtʹs factual findings made pursuant to 
     deciding, inter alia, JPMorganʹs motion for partial summary judgment on the plaintiffsʹ 
     turnover claims on the ground that there are no assets subject to turnover located in the 
     United States.  Peterson II, 2015 WL 731221, at *10, 2015 U.S. Dist. LEXIS 20640, at *32‐33.  
     Moreover, it is within the district courtʹs discretion to decide disputed jurisdictional 
     facts, even at the motion to dismiss stage, without holding an evidentiary hearing 
     where, as here, the court ʺconsider[ed] all the submissions of the partiesʺ and it ʺhas not 
     [been] shown that a hearing was necessary because the resolution of factual issues was 
     not readily ascertainable from the declarations of witnesses or turned on questions of 
     credibility.ʺ  Filetech S.A. v. Fr. Telecom S.A., 304 F.3d 180, 183 (2d Cir. 2002) (per curiam) 
     (internal quotation marks omitted).  Indeed, we have previously stated in the context of 
     an FSIA claim that ʺ[o]n a Rule 12(b)(1) motion challenging the district courtʹs subject 
     matter jurisdiction, the court may resolve disputed jurisdictional fact issues by referring 
     to evidence outside of the pleadings, such as affidavits, and if necessary, hold an 
     evidentiary hearing.ʺ  Zappia Middle East Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 
     247, 253 (2d Cir. 2000) (emphasis added).  


                                                                    23 
      
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1                  B. The Non‐Turnover Claims 


 2                  The district court concluded that the Clearstream settlement agreement 

 3    and the UBAE settlement agreement released the plaintiffsʹ non‐turnover claims, 

 4    including the fraudulent‐conveyance claims, brought against those banks.7  

 5    Peterson II, 2015 WL 731221, at *6, *9, 2015 U.S. Dist. LEXIS 20640, at *18‐19, *28‐

 6    29.  The district court also determined that the UBAE settlement agreement 

 7    released the plaintiffsʹ non‐turnover claims against Markazi because Markazi 

 8    was a ʺbeneficiaryʺ of UBAE and, therefore, the UBAE settlement agreement.  Id. 

 9    at *10, 2015 U.S. Dist. LEXIS 20640, at *30‐31.  We agree with respect to 

10    Clearstream, but not with respect to UBAE or Markazi.   
                                                                  
         The amended complaint contained several fraudulent‐conveyance claims:  First, the 
          7

      plaintiffs alleged that Iran, Markazi, Clearstream, and UBAE ʺengaged in a conspiracy 
      to make fraudulent conveyances designed to avoid Iranʹs debt to [the] [p]laintiffs and 
      other creditorsʺ by transferring the bond proceeds ʺfrom Markaziʹs account at 
      Clearstream to the UBAE/Markazi [a]ccount at Clearstreamʺ in violation of DCL § 276, 
      C.A. at 721, which states that ʺ[e]very conveyance made . . . to hinder, delay, or defraud 
      either present or future creditorsʺ shall be deemed ʺfraudulent as to both present and 
      future creditors,ʺ DCL § 276.  Second, the plaintiffs alleged that the same transfer 
      violated DCL § 273‐a, C.A. at 724‐25, which provides that ʺ[e]very conveyance made 
      without fair consideration when the person making it is a defendant in an action for 
      money damages or a judgment in such an action has been docketed against him, is 
      fraudulent as to the plaintiff in that action without regard to the actual intent of the 
      defendant if . . . the defendant fails to satisfy the judgment,ʺ DCL § 273‐a.  Finally, the 
      plaintiffs alleged that if the assets at issue are in fact located abroad, they are so located 
      because of transfers that qualify as fraudulent conveyances under the DCL and 
      common law.  C.A. at 728‐29.  Each of the plaintiffsʹ fraudulent‐conveyance claims 
      seeks, inter alia, rescission of the allegedly fraudulent transfers.  Id. at 723, 725, 729.   


                                                                     24 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1                  Before turning to the substance of the settlement agreements, however, we 

 2    address first the plaintiffsʹ argument that many of them, including several who 

 3    were not plaintiffs in Peterson I, did not agree to the Clearstream or UBAE 

 4    settlement agreements and are therefore not bound by their provisions.  See Pls.ʹ 

 5    Br. at 23 (arguing with respect to Clearstream); Pls.ʹ Reply at 13‐14 (arguing with 

 6    respect to UBAE).  Noting that this argument was not timely raised, the district 

 7    court dismissed it on the ground that ninety‐three percent of the Peterson I 

 8    plaintiffs had agreed to the Clearstream settlement agreement and that figure 

 9    surpassed ʺthe percentage . . . needed . . . in order for the [Clearstream] 

10    settlement [agreement] to become effectiveʺ and binding on all of the plaintiffs.  

11    Peterson II, 2015 WL 731221, at *8, 2015 U.S. Dist. LEXIS 20640, at *27.8  Moreover, 

12    the district court noted that none of the Peterson I plaintiffs had declined to sign 

13    the agreement.  Id.  We disagree with the district court’s analysis insofar as we 

14    conclude that the Clearstream settlement agreement is binding only with respect 

15    to those plaintiffs who were a party to Peterson I. 




                                                                  
         The plaintiffsʹ post‐briefing letter first alerting the district court to this issue 
          8

      concerned only the Clearstream settlement agreement.  See J.A. at 154.  The district court 
      did not, therefore, address the UBAE settlement agreement.  

                                                                     25 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1          As an initial matter, the district court correctly observed that the plaintiffs 

 2    belatedly raised this issue.  See id., 2015 U.S. Dist. LEXIS 20640, at *25‐26.  Only 

 3    after argument on the partiesʹ motions did plaintiffsʹ counsel notify the district 

 4    court by letter that not all of the Peterson II plaintiffs were parties to Peterson I, or 

 5    therefore, the resultant Clearstream settlement agreement.  J.A. at 154.  

 6    Moreover, the plaintiffsʹ letter noted that many of the Peterson II plaintiffs who 

 7    were Peterson I plaintiffs had not yet assented to the terms of the Clearstream 

 8    settlement agreement.  Id. 


 9          ʺAn argument raised for the first time on appeal is typically forfeited.ʺ  

10    Katel Ltd. Liab. Co. v. AT & T Corp., 607 F.3d 60, 68 (2d Cir. 2010).  This rule 

11    applies even if a party ultimately presents an issue to the district court in an 

12    untimely manner, after briefing and argument on the merits is complete.  See 

13    Corsair Special Situations Funds, L.P. v. Natʹl Res., 595 F. Appʹx 40, 43 (2d Cir. 2014) 

14    (summary order).    


15          Nonetheless, ʺ[t]he general rule that an appellate court will not consider an 

16    issue raised for the first time on appeal is not an absolute bar.ʺ  Corporación 

17    Mexicana de Mantenimiento Integral, S. de R.L. de C.V. v. Pemex‐Exploración y 

18    Producción, 832 F.3d 92, 101 n.3 (2d Cir. 2016) (internal quotation marks omitted).  


                                                  26 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1    Instead, a forfeited argument ʺmay be reviewed for plain error.ʺ  United States v. 

 2    Gore, 154 F.3d 34, 41 (2d Cir. 1998).  ʺTo establish plain error, the [plaintiffs] must 

 3    establish (1) error (2) that is plain and (3) affects substantial rights.ʺ  United States 

 4    v. Villafuerte, 502 F.3d 204, 209 (2d Cir. 2007).  Then, ʺ[i]f the error meets these 

 5    initial requirements, we . . . must consider whether to exercise our discretion to 

 6    correct it, which is appropriate only if the error seriously affected the fairness, 

 7    integrity, or public reputation of the judicial proceedings.ʺ  Id. (internal quotation 

 8    marks omitted).  


 9          We must first determine whether the plaintiffs in fact forfeited, rather than 

10    waived, their argument concerning applicability of the Clearstream settlement 

11    agreement.  ʺ[F]orfeiture is the failure to make a timely assertion of a right[;] 

12    waiver is the ʹintentional relinquishment or abandonment of a known right.ʹʺ  

13    United States v. Olano, 507 U.S. 725, 733 (1993) (quoting Johnson v. Zerbst, 304 U.S. 

14    458, 464 (1938)).  The distinction is meaningful because a waived argument is 

15    ordinarily reviewed only ʺto avoid a manifest injustice,ʺ In re Nortel Networks 

16    Corp. Sec. Litig., 539 F.3d 129, 133 (2d Cir. 2008), whereas, as noted, a forfeited 

17    argument ʺmay be reviewed for plain error,ʺ Gore, 154 F.3d at 41. 




                                                 27 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1          We think that the plaintiffs forfeited, not waived, their argument.  Nothing 

 2    in the record or briefing suggests that plaintiffs ʺintentional[ly] relinquish[ed],ʺ 

 3    as opposed to mistakenly omitted, their argument.  See Olano, 507 U.S. at 733.  

 4    Accordingly, we review for plain error.  


 5          The district court did not plainly err with respect to those plaintiffs who 

 6    were parties to Peterson I.  As noted, the district court found that ninety‐three 

 7    percent of the Peterson I plaintiffs had agreed to the terms of the Clearstream 

 8    settlement agreement, and that no Peterson I plaintiff had refused to sign.  

 9    Peterson II, 2015 WL 731221, at *8, 2015 U.S. Dist. LEXIS 20640, at *25‐26.  The 

10    Clearstream settlement agreement plainly states that it ʺshall [be] effectiveʺ upon 

11    the agreement of ʺat least 80%ʺ of the Peterson I plaintiffs.  C.A. at 904‐05.  The 

12    plaintiffsʹ sole rebuttal is that the Clearstream settlement agreement ʺdoes not 

13    bind [non‐signatory] [p]laintiffs.ʺ  Pls.ʹ Reply at 11 (citing C.A. at 902).  We find 

14    nothing in the part of the record cited by the plaintiffs to support their assertion.  

15    Because the plaintiffs have not advanced any other rebuttals, or pointed us to 

16    other parts of the record, we cannot say that the district court committed an error 

17    ʺthat is plainʺ with respect to this forfeited argument.  Villafuerte, 502 F.3d at 209.  




                                                 28 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1                  The district court did plainly err, however, with respect to those plaintiffs 

 2    who were not parties to Peterson I.  The plaintiffs argued, albeit belatedly, that 

 3    several plaintiffs in this case were not parties to Peterson I, or therefore, the 

 4    resultant Clearstream settlement agreement.  J.A. at 154.  The part of the district 

 5    courtʹs decision concerning the applicability of the Clearstream settlement 

 6    agreement did not address this issue.  See Peterson II, 2015 WL 731221, at *8, 2015 

 7    U.S. Dist. LEXIS 20640, at *25‐26 (addressing only non‐signatory Peterson I 

 8    plaintiffs).  The application of the Clearstream settlement to these non‐party 

 9    plaintiffs was plainly an error affecting those plaintiffsʹ substantial rights.  See 

10    Villafuerte, 502 F.3d at 209.  Moreover, it would ʺseriously affect[] the fairnessʺ of 

11    judicial proceedings, id. (internal quotation marks omitted), were we to sanction 

12    an order errantly, and without apparent reason, binding several plaintiffs to a 

13    settlement agreement that arose from litigation to which they were not party.  

14    Accordingly, we vacate that part of the district courtʹs order applying the 

15    Clearstream settlement agreement to the Peterson II plaintiffs who were not also 

16    plaintiffs in Peterson I.9   



                                                                  
         Likewise, our substantive review of the Clearstream settlement agreement, see Part 
          9

      B.1 infra, applies only to the plaintiffs here who were also parties to Peterson I. 

                                                                     29 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1          Our plain‐error review does not extend, however, to the plaintiffsʹ 

 2    argument, made for the first time in reply, that many of the plaintiffs, including 

 3    those who were not party to Peterson I, should be similarly excused from the 

 4    reach of the UBAE settlement agreement.  See Pls.ʹ Reply at 13.  This argument 

 5    was never raised before the district court, even belatedly, see J.A. at 154 

 6    (addressing only the Clearstream settlement agreement), nor was it directly 

 7    raised in the plaintiffsʹ opening appellate brief, see Pls.ʹ Br. at 23 (same).  The 

 8    preceding analysis aside, ʺ[w]e will not consider an argument raised for the first 

 9    time in a reply brief.ʺ  United States v. Yousef, 327 F.3d 56, 115 (2d Cir. 2003).   


10          Turning to the substance of the settlement agreements, New York law 

11    governs our review.  See C.A. at 908 (providing that the Clearstream settlement 

12    agreement shall be governed by New York law); id. at 1650‐51 (providing that the 

13    UBAE settlement agreement shall be governed by New York law).  Settlement 

14    agreements are ʺcontract[s] and [their] meaning must be discerned under several 

15    cardinal principles of contractual interpretation.ʺ  Brad H. v. City of New York, 17 

16    N.Y.3d 180, 185, 951 N.E.2d 743, 746 (2011).  ʺWhere [a] contract is unambiguous, 

17    courts must effectuate its plain language.ʺ  Seabury, 289 F.3d at 68 (citing Slamow 

18    v. Del Col, 79 N.Y.2d 1016, 594 N.E.2d 918, 919 (1992)).  ʺTo determine whether a 


                                                 30 
       
                                                                                                15‐0690 
                                                                     Peterson v. Islamic Republic of Iran 

 1    writing is unambiguous, language should not be read in isolation because the 

 2    contract must be considered as a whole.ʺ  Brad H., 17 N.Y.3d at 185, 951 N.E.2d at 

 3    746.  We consider the Clearstream and UBAE settlement agreements in light of 

 4    those principles.   


 5        1. The Clearstream Settlement Agreement


 6           The Clearstream settlement agreement released ʺall past, present or future 

 7    claims or causes of action . . . arising out of, or relating in any way toʺ 

 8    Clearstream ʺaccounts numbered . . . 13061 [the UBAE customer account] . . . [or] 

 9    13675 [the sundry blocked account].ʺ  C.A. at 903.  The settlement agreement 

10    excepted from that release ʺ[g]arnishee [a]ctionsʺ against Clearstream ʺregarding 

11    . . . efforts to recover any asset or property of any kind . . . that is held by or in the 

12    name, or under the control, or for the benefit of, Bank Markazi or Iran . . . in an 

13    action against . . . Clearstream . . . solely in its capacity as a garnishee.ʺ  Id. at 905 

14    (emphasis omitted).  The district court properly concluded that these provisions 

15    released the plaintiffsʹ non‐turnover claims against Clearstream.  


16           Under New York law, a ʺgarnisheeʺ action is one for the ʺturnoverʺ of 

17    ʺassets already within [the garnisheeʹs] possession.ʺ  Commonwealth of the 

18    Northern Mariana Islands v. Canadian Imperial Bank of Commerce, 21 N.Y.3d 55, 64, 

                                                  31 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1    990 N.E.2d 114, 120 (2013).  The plaintiffsʹ non‐turnover claims, by contrast, 

 2    involve more than obtaining the turnover of assets already within Clearstreamʹs 

 3    possession.  For example, the plaintiffsʹ fraudulent‐conveyance claims brought 

 4    under DCL § 276 entail a showing of, inter alia, fraudulent intent.  See Wall St. 

 5    Assocs. v. Brodsky, 257 A.D.2d 526, 528‐29, 684 N.Y.S.2d 244, 247‐48 (1st Depʹt 

 6    1999).  The non‐turnover claims brought against Clearstream therefore fall within 

 7    the settlement agreementʹs broad release of ʺallʺ claims arising out of or relating 

 8    to the Clearstream accounts at issue.  C.A. at 903.  The plaintiffsʹ argument that 

 9    the release should be construed in their favor, Pls.ʹ Br. at 22‐23, 28, yields to an 

10    ʺexplicit, unequivocal statement of a present promise to release [a party] from 

11    liability.ʺ  Golden Pac. Bancorp v. FDIC, 273 F.3d 509, 515 (2d Cir. 2001) (internal 

12    quotation marks omitted); see also Vt. Teddy Bear Co. v. 538 Madison Realty Co., 

13    1 N.Y.3d 470, 475, 807 N.E.2d 876, 879 (2004).   


14          The plaintiffs contend that the Clearstream settlement agreement released 

15    only claims relating to those ʺlitigated in Peterson Iʺ and ʺdamages claims against 

16    Clearstream.ʺ  Pls.ʹ Br. at 29 (emphasis omitted).  The plain language of the 

17    release provision suggests otherwise.  The settlement agreement purported to 

18    release all claims ʺconcerningʺ several ʺCovered Subjects,ʺ C.A. at 903 (emphasis 


                                                32 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1    omitted), a defined term that includes ʺany claims alleged against Clearstream by 

 2    judgment creditors . . . in Peterson [I]; or [] any account maintained at Clearstream 

 3    . . . including . . . accounts numbered . . . 13061 [the UBAE customer account] . . . 

 4    [or] 13675 [the sundry blocked account],ʺ id. (emphasis added).  The plaintiffsʹ 

 5    argument rests on the (we think mistaken) suggestion that the release of ʺallʺ 

 6    claims applies only to ʺPeterson Direct Claims,ʺ a defined term that is distinct 

 7    from ʺDirect Claims,ʺ also a defined term.  Contrary to the plaintiffsʹ suggestion, 

 8    only the former term is restricted to ʺasserted claims in Peterson [I].ʺ  Id. at 901.  

 9    By contrast, the term ʺDirect Claims,ʺ the subject of the release provision, is 

10    defined more broadly as ʺallʺ claims ʺconcerningʺ the ʺCovered Subjects.ʺ  Id. 

11    at 903 (emphasis omitted). 


12          The plaintiffs argue that their fraudulent‐conveyance claims against 

13    Clearstream nonetheless qualify as ʺgarnishee actionsʺ under the settlement 

14    agreementʹs carve‐out provision.  The plaintiffs note that ʺjudgment creditors can 

15    obtain turnover from garnishees by undoing fraudulent conveyances.ʺ  Pls.ʹ Br. at 

16    30.  Be that as it may, the relief that one can obtain from a fraudulent‐conveyance 

17    action does not convert that claim into a ʺgarnishee action,ʺ which, as previously 

18    noted, is a cause of action that seeks the turnover of assets already in the 


                                                 33 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1    garnisheeʹs possession.  See N.Y. C.P.L.R. § 105(i) (ʺA ʹgarnisheeʹ is a person . . . 

 2    other than the judgment debtor who has property in his possession or custody in 

 3    which a judgment debtor has an interest.ʺ (emphasis added)).  Moreover, the 

 4    Clearstream settlement agreement limits permissible ʺgarnishee actionsʺ to those 

 5    in which Clearstream is named ʺsolely in its capacity as a garnishee.ʺ  C.A. at 905 

 6    (emphasis omitted).   


 7                  The plaintiffs argue that this final provision encompasses their fraudulent‐

 8    conveyance claims because it permits ʺan action in which . . . Clearstream . . . is 

 9    named solely for the purpose of seeking an order directing that . . . Clearstream 

10    . . . perform an act that will have the effect of reversing a transfer between other 

11    parties that is found to have been a fraudulent transfer.ʺ  Id.  We disagree.  The 

12    plaintiffsʹ fraudulent‐conveyance claims against Clearstream allege more than a 

13    transfer ʺbetween other parties,ʺ including, for example, the allegation that 

14    Clearstream was an active ʺ[c]onspirator[]ʺ in the alleged fraudulent scheme.10  

15    Id. at 707, 721.  We therefore affirm that part of the district courtʹs order granting 



                                                                  
          The carve‐out provision indicates that a permissible ʺ[g]arnishee [a]ctionʺ includes, 
          10

      inter alia, an order to reverse a transfer between other parties ʺthat is found to have been 
      a fraudulent transfer.ʺ  C.A. at 905 (emphasis added).  No such finding has been made 
      with respect to the assets at issue. 

                                                                     34 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1    Clearstreamʹs motion to dismiss the plaintiffsʹ non‐turnover claims brought 

 2    against Clearstream.   


 3        2. The UBAE Settlement Agreement


 4          We vacate, however, the district courtʹs order granting UBAEʹs motion for 

 5    partial summary judgment with respect to the plaintiffsʹ non‐turnover claims 

 6    brought against UBAE.   


 7          The UBAE settlement agreement ʺrelease[d] UBAE and all of its past, 

 8    present and future . . . beneficiaries . . . from any and all liability, claims, causes 

 9    of action, suits, judgments, costs, . . . or other incidental or consequential 

10    damages of any kind . . . arising out of or related to the [p]laintiffsʹ Direct Claims 

11    against UBAE.ʺ  Id. at 1648.  ʺDirect Claimsʺ as defined in the UBAE settlement 

12    agreement includes ʺclaims in Peterson [I] for damages against UBAE with regard 

13    to certain assets transferred . . . and valued at approximately $250,000,000.00 . . . , 

14    including, but not limited to, claims for fraudulent conveyance, tortious 

15    interference with the collection of a money judgment, and prima facie tort.ʺ  Id. at 

16    1646.  The same provision refers to these Peterson I ʺDirect Claimsʺ collectively as 

17    ʺthe Turnover Action.ʺ  Id.  The UBAE settlement agreement also provides that 

18    the ʺ[p]laintiffs agree that any future claim against UBAE for the Remaining 

                                                 35 
       
                                                                                                       15‐0690 
                                                                            Peterson v. Islamic Republic of Iran 

 1    Assets shall be limited to turnover only, and [the p]laintiffs waive all other 

 2    claims against UBAE for any damages regarding the Remaining Assets.ʺ  Id. at 

 3    1648.  ʺRemaining Assetsʺ are defined by the UBAE settlement agreement as 

 4    ʺcertain assets [that] remain in an account at Clearstream[] [in] a UBAE customer 

 5    account[] that are beneficially owned by Bank Markazi.ʺ  Id. at 1647.   


 6                  As indicated in a summary order published in tandem with this decision,11 

 7    we disagree with the district courtʹs conclusion that these provisions necessarily 

 8    released the plaintiffsʹ non‐turnover claims, including their fraudulent‐

 9    conveyance claims, brought against UBAE.  The UBAE settlement agreement 

10    provides that ʺany future claim against UBAEʺ for the assets at issue ʺshall be 

11    limited to turnover only.ʺ  Id. at 1648.  The term ʺturnoverʺ is not defined.  But 

12    the agreement, taken ʺas a whole,ʺ Brad H., 17 N.Y.3d at 185, 951 N.E.2d at 746, 

13    suggests that the parties intended the term to encompass the plaintiffsʹ 

14    fraudulent conveyance claims insofar as the agreement refers to the Peterson I 

15    claims, which included both fraudulent‐conveyance and turnover‐qua‐turnover 

16    claims, as ʺthe Turnover Action,ʺ C.A. at 1646.      




                                                                  
          11    See generally Olson v. Banca UBAE, S.p.A., Nos. 15‐2213, 15‐2535.   

                                                                     36 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1          UBAE argues that under New York law, a claim seeking ʺturnoverʺ is an 

 2    action brought under C.P.L.R. Article 52, which provides ʺa procedural 

 3    mechanism . . . rather than a . . . substantive right.ʺ  Mitchell v. Garrison Protective 

 4    Servs., Inc., 819 F.3d 636, 640 (2d Cir. 2016) (emphases omitted).  Although UBAE 

 5    may be correct about the meaning of ʺturnoverʺ as used in New York law, we do 

 6    not think that this resolves what we conclude to be the ambiguity of that term as 

 7    used by the parties in the UBAE settlement agreement.  The question for us on 

 8    appeal is not whether a turnover proceeding and fraudulent‐conveyance claim 

 9    are one and the same under New York law.  It is, instead, what the parties meant 

10    by use of the word ʺturnoverʺ as employed in the UBAE settlement agreement.  

11    We conclude that when the UBAE settlement agreement is viewed in its entirety, 

12    the meaning of the term is ambiguous.   


13          We also note that, under New York law, a party may allege a fraudulent‐

14    conveyance claim within a turnover action brought under C.P.L.R. Article 52.  See 

15    Gelbard v. Esses, 96 A.D.2d 573, 575, 465 N.Y.S.2d 264, 267 (N.Y. App. Div. 2d 

16    Depʹt 1983) (ʺCPLR [§] 5225 may serve as the means to set aside a transfer made 

17    by a judgment debtor to defraud his creditors.ʺ (citation omitted)); see also 

18    Mitchell v. Lyons Profʹl Servs., Inc., 109 F. Supp. 3d 555, 563 (E.D.N.Y. 2015) (ʺWhat 


                                                 37 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1    C.P.L.R. §§ 5225 and 5227 provide, in contrast to a plenary action, is a procedural 

 2    mechanism for attacking a fraudulent conveyance . . . , colloquially known as 

 3    ʹturnover proceedings.ʹʺ), affʹd sub nom. Mitchell v. Garrison Protective Servs., Inc., 

 4    819 F.3d at 640 (describing C.P.L.R. § 5225 as a ʺmechanism for avoiding a 

 5    fraudulent transfer in New Yorkʺ).12  While UBAE correctly observes that 

 6    ʺfraudulent conveyance is not a necessary element of a turnover action,ʺ UBAE Br. 

 7    at 26 (emphasis added), it incorrectly surmises from that observation that 

 8    fraudulent conveyance therefore cannot be an element of a turnover action.  But, 

 9    as we have noted, whether UBAE is correct about New York law does not 

10    resolve whether it is also correct about the meaning of the UBAE settlement 

11    agreement. 




                                                                  
          As noted, whether the plaintiffsʹ fraudulent‐conveyance claims are ʺturnoverʺ claims 
          12

      as that term is used in the UBAE settlement agreement is ambiguous.  The distinction 
      between fraudulent‐conveyance and turnover claims under New York law is also 
      ambiguous.  Although a turnover action may be based on and contain a fraudulent‐
      conveyance allegation, a fraudulent‐conveyance claim may also be pursued as a plenary 
      action to avoid a transfer.  See Bienstock v. Greycroft Partners, L.P., 128 A.D.3d 459, 459, 7 
      N.Y.S.3d 893, 893 (N.Y. App. Div. 1st Depʹt 2015) (ʺThe motion court erred in awarding 
      attorneysʹ fees since this is a turnover proceeding brought pursuant to [N.Y. C.P.L.R.] 
      5225(b) as opposed to an action or proceeding to set aside a fraudulent conveyance 
      (compare [DCL] § 276‐a).ʺ).  Thus, while we are sympathetic to UBAEʹs interpretation of 
      ʺturnover,ʺ the meaning of that term is ambiguous both as used in the UBAE Settlement 
      Agreement and under state law.   

                                                                     38 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1          UBAE might benefit from the plaintiffsʹ agreement to ʺrelease UBAE . . . 

 2    from . . . causes of action . . . related to the . . . Direct Claims against UBAE.ʺ  C.A. 

 3    at 1648.  In context, however, the meaning of ʺrelated toʺ is also ambiguous.  It is 

 4    certainly the case that both the Peterson I claims—i.e., the ʺDirect Claimsʺ—and 

 5    those at issue here concern related transactions, specifically, the allegedly 

 6    fraudulent transfers of bond proceeds linked to Markazi.  On the other hand, the 

 7    plaintiffs in this litigation seek to recover proceeds related to a distinct set of 

 8    bonds.  Accordingly, it is not apparent to us that their fraudulent‐conveyance 

 9    claims here are necessarily ʺrelated toʺ the Peterson I Direct Claims.    


10          Thus, although it is clear that the UBAE settlement agreement released 

11    UBAE from ʺany and all . . . claims [or] causes of action,ʺ C.A. 1648, ʺfor damages 

12    against UBAE with regard to [the assets at issue in Peterson I],ʺ id. at 1646, the 

13    settlementʹs applicability beyond such claims is unclear.  Because the question on 

14    a motion for summary judgment is ʺwhether the contract is unambiguous with 

15    respect to the question disputed by the parties,ʺ Intʹl Multifoods Corp. v. 

16    Commercial Union Ins. Co., 309 F.3d 76, 83 (2d Cir. 2002), and ʺ[a]n ambiguity 

17    exists where the terms of the contract could suggest more than one meaning 

18    when viewed objectively by a reasonably intelligent person who has examined 


                                                 39 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1    the context of the entire . . . agreement,ʺ Law Debenture Tr. Co. of N.Y. v. Maverick 

 2    Tube Corp., 595 F.3d 458, 466 (2d Cir. 2010) (internal quotation marks omitted), 

 3    the district court erred by granting UBAEʹs motion for partial summary 

 4    judgment with respect to the plaintiffsʹ non‐turnover claims.   


 5          UBAE argues that ʺ[t]he definition of ʹPlaintiffsʹ Direct Claimsʹ in the 

 6    [UBAE settlement agreement] specifically includes the Peterson II fraudulent 

 7    conveyance claims.ʺ  UBAE Br. at 21.  We disagree.  The UBAE Settlement 

 8    Agreement defines ʺDirect Claimsʺ as those ʺin Peterson [I] for damages against 

 9    UBAE with regard to certain assets [at issue in Peterson I] . . . and valued at 

10    approximately $250,000,000.00 (the ʹTransferred Assetsʹ), including, but not 

11    limited to, claims for fraudulent conveyance.ʺ  C.A. at 1646.  Although this 

12    provision clearly includes the Peterson I fraudulent‐conveyance claims among the 

13    Peterson I ʺDirect Claims,ʺ it also plainly requires that those causes of action 

14    concern the assets at issue in Peterson I.  The fraudulent‐conveyance claims 

15    brought against UBAE in this litigation of course do not satisfy that requirement.  


16          For the foregoing reasons, we vacate the district courtʹs conclusion that the 

17    UBAE settlement agreement released the plaintiffsʹ non‐turnover claims brought 




                                                40 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1    against UBAE and remand the case to the district court for further proceedings 

 2    with respect to those claims.13   


 3             3. Application of the UBAE Settlement Agreement to Claims Brought
 4                Against Markazi

 5                  The district court also determined that the UBAE settlement agreement 

 6    also released the plaintiffsʹ non‐turnover claims against Markazi.  Peterson II, 

 7    2015 WL 731221, at *10, 2015 U.S. Dist. LEXIS 20640, at *30‐32.  We disagree.  The 

 8    UBAE settlement agreement released certain claims brought against UBAE and 

 9    undefined UBAE ʺbeneficiaries.ʺ  C.A. at 1648.  It made clear, however, that this 

10    release ʺdoes not impact the ability of any of the [p]arties to pursue claims 

11    against Clearstream, Citibank, Bank Markazi, [or] Iran.ʺ  Id. at 1649.  Whoever 


                                                                  
          The UBAE and Clearstream settlement agreements are distinguishable inasmuch as 
          13

      the latter is unambiguous with respect to its release of certain claims.  While the UBAE 
      settlement agreement nebulously limits the plaintiffs to undefined ʺturnoverʺ claims, 
      C.A. at 1648, the Clearstream settlement agreement limits the plaintiffs to defined 
      ʺ[g]arnishee [a]ctionsʺ against ʺClearstream . . . solely in its capacity as a garnishee,ʺ id. 
      at 905 (emphasis omitted).  Unlike the term ʺturnoverʺ as used in the UBAE settlement 
      agreement, the term ʺ[g]arnishee [a]ctionsʺ is defined by the Clearstream settlement 
      agreement and includes such actions only where ʺClearstream . . . is named solely for 
      the purpose of seeking an order directing that . . . Clearstream . . . perform an act that 
      will have the effect of reversing a transfer between other parties that is found to have 
      been a fraudulent transfer.ʺ  Id.  The plaintiffsʹ fraudulent‐conveyance claims against 
      Clearstream sought to accomplish more than permitted by the pertinent settlement 
      agreement; the same cannot be said for the fraudulent‐conveyance claims brought 
      against UBAE. 

                                                                     41 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1    and whatever the parties meant to define as UBAE ʺbeneficiaries,ʺ it seems clear 

 2    that Markazi was not included.   


 3          The district court therefore erred by dismissing the plaintiffsʹ non‐turnover 

 4    claims, including the fraudulent‐conveyance claims, brought against Markazi.  

 5    Accordingly, we vacate that part of the district courtʹs order and remand the case 

 6    to the district court for further proceedings with respect to the plaintiffsʹ non‐

 7    turnover claims brought against Markazi.   


 8          C. The Turnover Claims  


 9          The plaintiffs seek to enforce their underlying judgments against Iran and 

10    MOIS by executing on $1.68 billion of Markazi‐owned bond proceeds.  The 

11    plaintiffsʹ claims seeking a turnover order to that effect rest, as an initial matter, 

12    on the nature and location of the bond proceeds.  The plaintiffs contend that they 

13    are denominated as USD and held as cash in New York City at Clearstreamʹs 

14    correspondent account at JPMorgan.  The defendants argue that there is no cash; 

15    at most, Markazi owns, through UBAE, a right to payment from Clearstream in 

16    the amount of $1.68 billion as reflected on book entries located in Luxembourg.  

17    Whether the plaintiffs can obtain an order compelling one or several of the 

18    defendants to turn over the assets at issue depends first on the nature and 

                                                 42 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    location of the assets, and second on the courtʹs jurisdiction for execution of those 

 2    assets, whatever and wherever they are.   


 3        1. The Nature and Location of the Assets


 4           The plaintiffs insist that Clearstream holds the bond proceeds in New York 

 5    City as cash in its correspondent account at JPMorgan.  The district court 

 6    disagreed, finding sufficient record evidence that the bond proceeds are not held 

 7    as cash in New York City but are recorded as a right to payment in Luxembourg.  

 8    Peterson II, 2015 WL 731221, at *6, 2015 U.S. Dist. LEXIS 20640, at *20 

 9    (ʺ[JPMorgan] received proceeds relating to the [bonds], which it credited to a 

10    Clearstream account at [JPMorgan].  Whether it should have or should not have, 

11    Clearstream in turn credited amounts attributable to the [bonds] to the 

12    UBAE/Bank Markazi account in Luxembourg.  The [JPMorgan] records are clear 

13    that whatever happened to the proceeds, they are gone.ʺ).  We agree.   


14           It is undisputed that Clearstreamʹs correspondent account at JPMorgan 

15    was a general ʺoperating account,ʺ C.A. at 1863, used to service transactions on 

16    behalf of many customers who are not parties to this litigation, id. at 1973‐74, 

17    2541; see also id. at 2834‐35.  Although Clearstream received bond proceeds into 

18    this general account, id. at 685, the accountʹs USD holdings were not segregated 

                                               43 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1    by customer, id. at 2537‐39. Moreover, no cash attributable to the Markazi‐owned 

 2    bond proceeds was transferred from Clearstreamʹs correspondent account at 

 3    JPMorgan to Markazi or UBAE.  Id. at 1976.  Clearstream instead used its general 

 4    pool of cash to meet other obligations.  Id. at 1865‐66.  As a result, approximately 

 5    seven to nine billion dollars flowed in and out of the Clearstream correspondent 

 6    account each day.  Id. at 1973.  Indeed, JPMorgan records show that this account 

 7    frequently had a near‐zero or negative end‐of‐day balance.14  Id. at 1864, 1959.   


 8                  The plaintiffsʹ putative expert, Peter U. Vinella, attributed minuscule or 

 9    negative end‐of‐day balances to industry‐standard ʺ[s]weeps.ʺ  C.A. at 2422.  

10    Under this theory, JPMorgan commandeered the Clearstream correspondent 

11    account at the close of business, ʺinvested [its funds] in very short‐dated USD 

12    investments[,] and subsequently redeposited . . . the USD [in the] JPMorgan 

13    [a]ccount the next day . . . , essentially refilling the bucket.ʺ  Id. (internal 


                                                                  
          A footnote in the plaintiffsʹ brief challenges Jonckheereʹs declarations as hearsay.  See 
          14

      Pls.ʹ Br. at 49 n.4.  Even ignoring the significant record evidence that is independent and 
      corroborative of Jonckheereʹs statements, the plaintiffsʹ challenge is meritless.  ʺ[W]e 
      afford district courts wide latitude in determining whether evidence is admissible,ʺ and 
      ʺreview . . . evidentiary rulings for abuse of discretion, reversing only if we find 
      manifest error.ʺ  United States v. Miller, 626 F.3d 682, 687‐88 (2d Cir. 2010) (internal 
      quotation marks and ellipsis omitted).  The district court did not abuse its discretion by 
      considering declarations executed by Jonckheere, the JPMorgan account manager who 
      conducted a ʺregular[] reviewʺ of Clearstreamʹs correspondent account.  C.A. at 2535. 


                                                                     44 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    quotation marks omitted).  Vinella opined that these sweeps ʺare not generally 

 2    reflected on the customerʹs statementʺ so that ʺthe funds remain in the bank 

 3    account from the customerʹs perspective.ʺ  Id.  JPMorgan acknowledged that it 

 4    indeed ʺemploy[ed] an investment sweep mechanism during the 2008‐2012 

 5    period that enabled it to pay overnight interest to Clearstream.ʺ  Id. at 2541.  


 6          We nonetheless agree with the district court that ʺVinellaʹs argument that 

 7    the money is somehow still there [does not] really work[].ʺ  J.A. at 88 (raising this 

 8    concern during the September 19, 2014 argument).  Even assuming that 

 9    JPMorganʹs sweeps used all cash holdings in the Clearstream correspondent 

10    account, JPMorgan established through bank records that ʺthe end‐of‐day 

11    balances in the account that were available for overnight investment were never 

12    more than a small fraction of the $1.68 billion that make up the [assets at issue].ʺ  

13    C.A. at 2541.  In fact, the Clearstream correspondent account rarely had an end‐

14    of‐day balance greater than $300 million, far short of the $1.68 billion sought by 

15    the plaintiffs.  See J.A. at 80.  JPMorgan may have swept all cash in the 

16    Clearstream correspondent account, but the plaintiffs have offered no evidence 

17    that those sweeps were performed specifically with Markaziʹs cash.   




                                                45 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1          Moreover, Jonckheere, the JPMorgan account manager for Clearstream, 

 2    offered an undisputed explanation for Clearstreamʹs near‐zero end‐of‐day 

 3    account balances:  ʺ[JPMorgan] and Clearstream have an arrangement under 

 4    which [JPMorgan] will at its discretion advance a very significant amount of 

 5    intra‐day liquidity to Clearstream to allow Clearstreamʹs [correspondent 

 6    account] to be overdrawn and thereby ensure that the account operates smoothly 

 7    at all times.ʺ  C.A. at 2539.  This explanation and Vinellaʹs sweep theory are not 

 8    mutually exclusive.  And both are consistent with the district courtʹs finding that 

 9    $1.68 billion in cash attributable to Markaziʹs bond proceeds is not sitting in 

10    Clearstreamʹs correspondent account at JPMorgan in New York City.   


11          Vinella separately posited that ʺClearstream cannot hold or process USD in 

12    Luxembourg in any material amount.ʺ  Id. at 2408.  Maybe so.  But it does not 

13    follow that Clearstream must be holding $1.68 billion in cash in New York City.  

14    Vinellaʹs observation is entirely consistent with the undisputed record evidence 

15    that Clearstream received cash payments into a general pool, which was drawn 

16    down on a daily basis to service many customersʹ demands.  Clearstream then 

17    caused a corresponding credit to be reflected in the Markazi, and later UBAE, 




                                               46 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1    account in Luxembourg as a right to payment equivalent to the bond proceeds 

 2    that Clearstream received and processed in New York.    


 3          The location of that right to payment is determined by state law.  See 

 4    Karaha Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 313 

 5    F.3d 70, 83 (2d Cir. 2002); see also EM Ltd. v. Republic of Argentina, 389 F. Appʹx 38, 

 6    44 (2d Cir. 2010) (summary order) (relying on state law to determine the location 

 7    of property).  Under New York law, the situs of an intangible property interest, 

 8    such as the right to payment relevant here, is ʺthe location of the party of whom 

 9    performance is required by the terms of the contract.ʺ  ABKCO Indus., Inc. v. 

10    Apple Films, Inc., 39 N.Y.2d 670, 675, 350 N.E.2d 899, 902 (1976) (noting that 

11    where an intangible property interest is represented by a negotiable instrument, 

12    the physical location of that instrument determines the location of the property 

13    interest); see also Hotel 71 Mezz Lender LLC v. Falor, 14 N.Y.3d 303, 315, 926 N.E.2d 

14    1202, 1210 (2010) (ʺ[W]here a creditor seeks to attach a debt (an intangible form of 

15    property) solely for security purposes (i.e., the debtor is subject to the courtʹs 

16    personal jurisdiction), the situs of the debt is wherever the debtor is present.ʺ).  In 

17    this case, the right to payment is reflected as a book entry or account balance 




                                                47 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1    maintained in Luxembourg by Clearstream, a Luxembourg entity.  Thus, the 

 2    asset the plaintiffs seek—a right to payment—is located in Luxembourg.   


 3          The plaintiffs advance several rebuttals, each presuming the validity of 

 4    their position that Clearstream holds a segregated pool of $1.68 billion in cash 

 5    traceable to the bond proceeds in New York.  For example, the plaintiffs argue 

 6    that ʺthe empty act of making book entries to a Luxembourg account without an 

 7    accompanying transfer did not alter the location of the Markazi‐owned assets.ʺ  

 8    Pls.ʹ Br. at 49.  That is neither controversial nor surprising:  There was no 

 9    accompanying transfer of cash to Markazi or UBAE.  For similar reasons, the 

10    plaintiffsʹ contention that fraudulent conveyances have no legal effect is of no 

11    moment.  This argument presumes ʺthat [the] [d]efendants moved the [b]ond 

12    [p]roceeds to Luxembourg.ʺ  Id. at 51.  Not so.  No bond proceeds were ʺmoved,ʺ 

13    at least not as envisaged by the plaintiffs.  Rather, cash flowed into the 

14    Clearstream correspondent account at JPMorgan, which was then used to meet 

15    other customersʹ demands.  Markazi was made whole by its interest in the 

16    recordation of an equivalent right to payment in Luxembourg.   


17          The plaintiffs argue that under the Uniform Commercial Code (ʺUCCʺ), 

18    Clearstream ʺmust maintain a corresponding financial asset (i.e., USD) sufficient 


                                                48 
       
                                                                                                         15‐0690 
                                                                              Peterson v. Islamic Republic of Iran 

 1    to satisfy . . . entitlements [owed to Markazi and UBAE],ʺ and ʺthose USD[] must 

 2    be segregated from Clearstreamʹs assets.ʺ  Id. at 49.  We need not, and therefore 

 3    do not, comment on the propriety of Clearstreamʹs banking practices under the 

 4    UCC, assuming that it applies.15  Even if the bond proceeds should have been 

 5    segregated and held as cash, they were not; there is not, therefore, property in 

 6    New York subject to turnover.  Contrary to the plaintiffsʹ suggestion, see Pls.ʹ Br. 

 7    at 40, this position is not inconsistent with Peterson I, in which the district court 

 8    concluded that a separate set of bond proceeds—held at a different bank that is 

 9    not party to this litigation—were both located in New York and owned by 

10    Markazi for reasons wholly unrelated to the UCC.  Peterson I, 2013 WL 1155576, 

11    at *30‐31, 2013 U.S. Dist. LEXIS 40470, at *121‐24.  In any event, the question 

12    whether the UCC governs Markaziʹs ownership interest in and rights to the bond 

13    proceeds is unrelated to the nature and location of those assets.   


14                  The nature and location of the asset here—a right to payment located in 

15    Luxembourg—distinguishes this case from Peterson I, where it was ʺundisputedʺ 

16    that Clearstream held a segregated pool of ʺ$1.75 billion in cash proceeds of the 

17    bonds . . . in an account at Citigroup in New York.ʺ  Id. at *2, 2013 U.S. Dist. 

                                                                  
          15    Clearstream asserts that it does not.  See Clearstream Br. at 34‐37.    


                                                                     49 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1    LEXIS 40470, at *42.  Indeed, in Peterson I the district court specifically found that 

 2    ʺnearly $2 billion in bond proceeds [traceable to Markazi] is sitting in an account 

 3    in New York at Citibank,ʺ which the court determined was far from a ʺfleeting or 

 4    ephemeral interest[].ʺ  Id. at *24, 2013 U.S. Dist. LEXIS 40470, at *103.  Here, by 

 5    contrast, there never was a traceable or segregated pool of Markazi‐owned bond 

 6    proceeds held as cash in Clearstreamʹs correspondent account at JPMorgan in 

 7    New York City.   


 8          We conclude that the assets at issue are, therefore, represented by a right 

 9    to payment in the possession of Clearstream located in Luxembourg.  

10    Accordingly, the district court properly granted JPMorganʹs motion for partial 

11    summary judgment because JPMorgan is not in possession of any assets subject 

12    to turnover.  Similarly, neither Markazi nor UBAE possesses any assets subject to 

13    turnover here because the asset at issue is in fact held by Clearstream and 

14    represented as a positive account balance in a ʺsundry blocked accountʺ to which 

15    neither Markazi nor UBAE has access.  C.A. at 684.  We therefore turn to whether 

16    the principal asset at issue, a right to payment held by Clearstream and located in 

17    Luxembourg, is subject to execution.   




                                                50 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1             2. Jurisdiction for Execution


 2                  The district court concluded that it lacked jurisdiction to order turnover 

 3    because the principal asset at issue—a right to payment recorded and held in 

 4    Luxembourg—is located outside the United States and, therefore, absolutely 

 5    immune from execution under the FSIA.  Peterson II, 2015 WL 731221, at *10, 2015 

 6    U.S. Dist. LEXIS 20640, at *31‐32.  Although the district courtʹs assumption was 

 7    reasonable in light of many judicial decisions suggesting as much, we think it 

 8    was incorrect.   


 9                  Before the FSIA, foreign sovereigns were generally afforded broad 

10    immunity from the jurisdictional reach of American courts.  NML Capital, 134 S. 

11    Ct. at 2255.  Foreign sovereign immunity was offered as ʺa matter of grace and 

12    comity . . . not a restriction imposed by the Constitution.ʺ  Id. (quoting Verlinden 

13    B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 486 (1983)).  Pursuant to this 

14    discretionary practice, ʺthe United States gave absolute immunity to foreign 

15    sovereigns from,ʺ in particular, ʺthe execution of judgments.ʺ16  Autotech Techs. v. 

                                                                  
          As Justice Scalia explained for the Court in NML Capital, this was long at the behest 
          16

      of the executive branch, ʺwhich typically requested immunity in all suits against 
      friendly foreign states.ʺ  NML Capital, 134 S. Ct. at 2255.  That changed in 1952, when 
      ʺthe State Department embraced (in the so‐called Tate Letter) the restrictive theory of 
      sovereign immunity, which holds that immunity shields only a foreign sovereignʹs 
       
                                                                     51 
       
                                                                                                                                                                     15‐0690 
                                                                                                                                          Peterson v. Islamic Republic of Iran 

 1    Integral Research & Dev. Corp., 499 F.3d 737, 749 (7th Cir. 2007).  ʺThis rule 

 2    required plaintiffs who successfully obtained a judgment against a foreign 

 3    sovereign to rely on voluntary repayment by that State.ʺ  Id. 


 4                  The prevailing regime changed in 1976 with the enactment of the FSIA, a 

 5    ʺcomprehensive set of legal standards governing claims of immunity in every 

 6    civil action against a foreign state.ʺ  Verlinden, 461 U.S. at 488.  Since its 

 7    enactment, courts have held that ʺthe FSIA provides the sole basis for obtaining 

 8    jurisdiction over a foreign state in the courts of this country.ʺ  Argentine Republic 

 9    v. Amerada Hess Shipping Corp., 488 U.S. 428, 443 (1989); see also Weinstein v. Islamic 

10    Republic of Iran, 609 F.3d 43, 47 (2d Cir. 2010) (ʺThe [FSIA] provides the exclusive 

11    basis for subject matter jurisdiction over all civil actions against foreign state 

12    defendants, and therefore for a court to exercise subject matter jurisdiction over a 

13    defendant the action must fall within one of the FSIAʹs exceptions to foreign 

14    sovereign immunity.ʺ (citation omitted)).   


                                                                                                                                                                                                      
      public, noncommercial acts.ʺ  Id. (internal quotation marks omitted).  It has been 
      observed that this shift ʺthr[ew] immunity determinations into some disarrayʺ because 
      ʺpolitical considerations sometimes led the [State] Department to file suggestions of 
      immunity in cases where immunity would not have been available under the restrictive 
      theory.ʺ  Republic of Austria v. Altmann, 541 U.S. 677, 690 (2004) (internal quotation 
      marks omitted).  ʺCongress abated the bedlam in 1976ʺ with the FSIA.  NML Capital, 134 
      S. Ct. at 2255.   

                                                                                                  52 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1                  Section 1604 of the FSIA provides in general terms for foreign sovereign 

 2    immunity:  ʺ[A] foreign state shall be immune from the jurisdiction of the courts 

 3    of the United States and of the States.ʺ  28 U.S.C. § 1604.  The law then subjects 

 4    this limit on in personam jurisdiction to several exceptions.  See id. §§ 1605‐07.  In 

 5    this case, for example, the plaintiffs obtained their judgments against Iran and 

 6    MOIS pursuant to § 1605A, C.A. at 1673‐75,17 which vitiates immunity ʺin any 

 7    case . . . in which money damages are sought against a foreign state for personal 

 8    injury or death that was caused by an act of torture, extrajudicial killing, . . . or 

 9    the provision of material support or resources for such an act,ʺ 28 

10    U.S.C. § 1605A(a)(1).   


11                  In addition to jurisdictional immunity, the FSIA also provides foreign 

12    sovereigns so‐called ʺexecution immunityʺ:  Section 1609 states that, generally, 

13    ʺthe property in the United States of a foreign state shall be immune from 


                                                                  
          The plaintiffs also obtained their underlying judgments pursuant to § 1605(a)(7), a 
          17

      since‐repealed provision of the FSIA that similarly suspended jurisdictional immunity 
      where ʺmoney damages [were] sought against a foreign state for personal injury or 
      death that was caused by an act of torture [or] extrajudicial killing.ʺ  28 U.S.C. 
      § 1605(a)(7) (2006); see also Weinstein, 609 F.3d at 48 n.4 (ʺIn 2008, Congress repealed 
      § 1605(a)(7) and created a new section [§ 1605A] specifically devoted to the terrorism 
      exception to the jurisdictional immunity of a foreign state.ʺ (citing Pub. L. No. 110‐181, 
      § 1083, 122 Stat. 3, 341 (2008))).  As relevant here, § 1605(a)(7) provided the same 
      exception to jurisdictional immunity as does § 1605A.   


                                                                     53 
       
                                                                                                    15‐0690 
                                                                         Peterson v. Islamic Republic of Iran 

 1    attachment arrest and execution.ʺ  Id. § 1609.  Execution immunity is also subject 

 2    to several exceptions, id. §§ 1610‐11, three of which the plaintiffs argue permit 

 3    execution here: first, § 1610(a), which permits execution against ʺproperty in the 

 4    United States of a foreign state . . . used for a commercial activity in the United 

 5    States . . . if . . . the judgment relates to a claim for which the foreign state is not 

 6    immune under [§ 1605A],ʺ id. § 1610(a)(7); second, § 1610(g), which authorizes 

 7    execution against ʺthe property of a foreign state against which a judgment is 

 8    entered under [§ 1605A] . . . upon that judgment as provided in this section,ʺ id. 

 9    § 1610(g)(1); and third, TRIA § 201(a), codified as a note to FSIA § 1610, which 

10    reads:   


11           Notwithstanding  any  other  provision  of  law,  and  except  as  provided  in 
12           subsection  (b),  in  every  case  in  which  a  person  has  obtained  a  judgment 
13           against a terrorist party on a claim based upon an act of terrorism, or for 
14           which  a  terrorist  party  is  not  immune  under  [28  U.S.C.  §  1605A],  the 
15           blocked assets of that  terrorist party (including the blocked assets of any 
16           agency  or  instrumentality  of  that  terrorist  party)  shall  be  subject  to 
17           execution  or  attachment  in  aid  of  execution  in  order  to  satisfy  such 
18           judgment  to  the  extent  of  any  compensatory  damages  for  which  such 
19           terrorist party has been adjudged liable. 

20    TRIA, Pub. L. No. 107‐297, § 201(a), 116 Stat. 2322, 2337‐40 (2002) (codified at 28 

21    U.S.C. § 1610 note); see also Kirschenbaum v. 650 Fifth Ave. & Related Props., 830 

22    F.3d 107, 131 (2d Cir. 2016) (ʺThe TRIA provides jurisdiction for execution and 




                                                     54 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1    attachment proceedings to satisfy a judgment for which there was original 

 2    jurisdiction under the FSIA if certain statutory elements are satisfied.ʺ).   


 3                  The FSIA framework of immunities and exceptions is ʺcomprehensive,ʺ 

 4    NML Capital, 134 S. Ct. at 2255‐56; see also Republic of Austria v. Altmann, 541 U.S. 

 5    677, 699 (2004); Verlinden, 461 U.S. at 493, and, therefore, supersedes the ʺpre‐

 6    existing common lawʺ of foreign sovereign immunity, Samantar v. Yousuf, 560 

 7    U.S. 305, 313 (2010).  As the Supreme Court wrote in NML Capital, ʺany sort of 

 8    immunity defense made by a foreign sovereign in an American court must stand 

 9    on the Actʹs text.  Or it must fall.ʺ  134 S. Ct. at 2256.   


10                  Comprehensive though it may be with respect to immunities and 

11    exceptions, the FSIA does not specify ʺthe circumstances and manner of 

12    attachment and execution proceedings.ʺ  EM Ltd. v. Republic of Argentina, 473 F.3d 

13    463, 474 n.10 (2d Cir. 2007); see also Peterson v. Islamic Republic of Iran, 627 F.3d 

14    1117, 1130 (9th Cir. 2010) (ʺThe FSIA does not provide methods for the 

15    enforcement of judgments against foreign states, only that those judgments may 

16    not be enforced by resort to immune property.ʺ).18  Accordingly, ʺ[i]n attachment 


                                                                  
         FSIA § 1610(c) does, however, enumerate broad limitations on ʺattachment or 
          18

      execution,ʺ viz., ʺ[n]o attachment or execution . . . shall be permitted until the court has 
       
                                                                     55 
       
                                                                                                                                                                    15‐0690 
                                                                                                                                         Peterson v. Islamic Republic of Iran 

1    actions involving foreign states, federal courts . . . apply Fed. R. Civ. P. 69(a).ʺ  

2    Karaha Bodas Co., 313 F.3d at 83.  Under that Rule, ʺa district court has the 

3    authority to enforce a judgment by attaching property in accordance with the 

4    law of the state in which the district court sits.ʺ  Koehler v. Bank of Berm. Ltd., 544 

5    F.3d 78, 85 (2d Cir. 2008).  


6                  In New York, that law is C.P.L.R. § 5225,19 which provides in pertinent 

7    part: 


                                                                                                                                                                                                     
     ordered such attachment and execution after having determined that a reasonable 
     period of time has elapsed following the entry of judgment and the giving of any notice 
     required under section 1608(e) of [the FSIA].ʺ  28 U.S.C. § 1610(c).   
         The plaintiffs brought their state‐law turnover claims under C.P.L.R. §§ 5225, 5227.  
         19

     The former concerns the turnover of ʺproperty,ʺ including ʺmoney or other personal 
     property,ʺ N.Y. C.P.L.R. § 5225; the latter concerns the turnover of ʺdebts owed to the 
     judgment debtor,ʺ id. § 5227.  Our analysis turns on § 5225.  ʺAlthough New York law 
     draws a line between a debt owed to a judgment debtor and property owned by the 
     judgment debtor but in the possession of another, that line can at times become too fine 
     to distinguish.ʺ  Alliance Bond Fund, Inc. v. Grupo Mexicano de Desarrollo, S.A., 190 F.3d 
     16, 21 (2d Cir. 1990) (internal quotation marks and alteration omitted).  We think that 
     Iranʹs right to payment, held by Clearstream, falls on the ʺpropertyʺ side of that blurred 
     line.  In ABKCO, the Court of Appeals held that a judgment debtorʹs right to payment 
     under a licensing agreement was ʺpropertyʺ because, like Markaziʹs interest in the right 
     to payment held by Clearstream, it was an assignable interest.  ABKCO, 39 N.Y.2d at 
     674‐75, 350 N.E.2d at 900‐02.  And at least one New York court has confirmed that a 
     bank account—like the Markazi, UBAE, and blocked sundry accounts at Clearstream in 
     Luxembourg—was subject to turnover because ʺ[t]he property of the depositor is the 
     indebtedness of the bank to it.ʺ  Gryphon Domestic VI, LLC v. APP Intʹl Fin. Co., B.V., 41 
     A.D.3d 25, 36, 836 N.Y.S.2d 4, 12 (N.Y. App. Div. 1st Depʹt 2007) (internal quotation 
     marks omitted).   


                                                                                                 56 
      
                                                                                                       15‐0690 
                                                                            Peterson v. Islamic Republic of Iran 

 1           Property  not  in  the  possession  of  judgment  debtor.    Upon  a  special 
 2           proceeding  commenced  by  the  judgment  creditor,  against  a  person  in 
 3           possession  or  custody  of  money  or  other  personal  property  in  which  the 
 4           judgment debtor has an interest . . .  where it is shown that the  judgment 
 5           debtor is entitled to the possession of such property or that the judgment 
 6           creditorʹs rights to the property are superior to those of the transferee, the 
 7           court  shall  require  such  person  to  pay  the  money,  or  so  much  of  it  as  is 
 8           sufficient  to  satisfy  the  judgment,  to  the  judgment  creditor  and,  if  the 
 9           amount to be so paid is insufficient to satisfy the judgment, to deliver any 
10           other personal property, or so much of it as is of sufficient value to satisfy 
11           the judgment to a designated sheriff.  

12    N.Y. C.P.L.R. § 5225(b).   


13           Relying on this provision, the plaintiffs seek turnover of Iranʹs right to 

14    payment in the amount of $1.68 billion, represented as a positive account balance 

15    and recorded on the books of Clearstream in Luxembourg.  The district court 

16    concluded that this assetʹs location in Luxembourg is fatal to the plaintiffsʹ 

17    turnover claims.  Peterson II, 2015 WL 731221, at *10, 2015 U.S. Dist. LEXIS 20640, 

18    at *31 (ʺThe FSIA does not allow for attachment of property outside of the United 

19    States.ʺ).  We disagree.     


20           The FSIA does not by its terms provide execution immunity to a foreign 

21    sovereignʹs extraterritorial assets.  See 28 U.S.C. § 1609 (ʺ[T]he property in the 

22    United States of a foreign state shall be immune from attachment arrest and 

23    execution . . . .ʺ (emphasis added)).  In NML Capital, the Supreme Court squarely 



                                                       57 
       
                                                                                                     15‐0690 
                                                                          Peterson v. Islamic Republic of Iran 

 1    rejected the argument that any common law execution immunity afforded to ʺa 

 2    foreign stateʹs extraterritorial assetsʺ survived the enactment of the FSIA:  

 3          [We  identify]  no  case  holding  that,  before  the  Act,  a  foreign  stateʹs 
 4          extraterritorial  assets  enjoyed  absolute  execution  immunity  in  United 
 5          States  courts.    No  surprise  there.    Our  courts  generally  lack  authority  in 
 6          the first place to execute against property in other countries, so how could 
 7          the question ever have arisen?  

 8    134 S. Ct. at 2257 (holding that § 1609 does not immunize ʺa foreign sovereignʹs 

 9    extraterritorial assetsʺ from post‐judgment discovery).   


10          Notwithstanding the Supreme Courtʹs rhetorical observation, the question 

11    whether courts sitting in New York have the authority to execute against 

12    property in other countries arose in Koehler, 544 F.3d 78, in which we were asked 

13    to decide whether C.P.L.R. § 5225(b) applies extraterritorially.  There, a judgment 

14    creditor sought to execute against stock certificates owned by a judgment debtor 

15    but held in Bermuda by a third‐party garnishee.  Id. at 80‐81.  ʺThe district court 

16    concluded that stock certificates in general must be located within the state in 

17    order to be attached . . . .ʺ  Id. at 86.  On appeal, however, we found that this 

18    raised an important and unsettled question of state law; accordingly, we certified 

19    the issue to the New York Court of Appeals.  Id. at 87‐88.   




                                                     58 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1          The Court of Appeals accepted certification and, closely divided, ʺh[e]ld 

 2    that a New York court with personal jurisdiction over a defendant may order 

 3    him to turn over out‐of‐state property regardless of whether the defendant is a 

 4    judgment debtor or a garnishee.ʺ  Koehler v. Bank of Berm. Ltd., 12 N.Y.3d 533, 541, 

 5    911 N.E.2d 825, 831 (2009).  The court observed that ʺCPLR article 52 contains no 

 6    express territorial limitation barring the entry of a turnover order that requires a 

 7    garnishee to transfer money or property into New York from another state or 

 8    country.ʺ  Id. at 539, 911 N.E.2d at 829.  Turning to recent legislative 

 9    amendments, the court determined that the New York State ʺ[l]egislature 

10    intended CPLR article 52 to have extraterritorial reach.ʺ  Id.  The courtʹs holding 

11    turned on the exercise of in personam jurisdiction; a court sitting in New York 

12    with personal jurisdiction over a party may order that party ʺto bring property 

13    into the state.ʺ  Id. at 540, 911 N.E.2d at 830 (ʺ[T]he key to the reach of the 

14    turnover order is personal jurisdiction over a particular defendant.ʺ).   


15          Following NML Capital, 134 S. Ct. at 2256‐57, the FSIA appears to be no 

16    impediment to an order issued pursuant to Koehler directing Clearstream—

17    should the court have personal jurisdiction over it—to bring the Markazi‐owned 

18    asset held in Luxembourg to New York State.  Section 1604ʹs grant of 


                                                 59 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1    jurisdictional immunity applies only to ʺa foreign state,ʺ which Clearstream of 

 2    course is not.  28 U.S.C. § 1604.  Section 1609ʹs grant of execution immunity 

 3    applies only to assets located ʺin the United States,ʺ which the Luxembourg right 

 4    t0 payment is not.  28 U.S.C. § 1609.  And, as noted, the Supreme Courtʹs view set 

 5    forth in NML Capital appears unequivocal:  ʺ[A]ny sort of immunity defense 

 6    made by a foreign sovereign in an American court must stand on the Actʹs text.  

 7    Or it must fall.ʺ  134 S. Ct. at 2256.  


 8           Each of the many cases cited by the defendants for the proposition that a 

 9    foreign sovereignʹs extraterritorial assets are absolutely immune from execution 

10    were decided before the Supreme Courtʹs decision in NML Capital, which made 

11    clear that such cases predating NML Capital are no longer binding on this discrete 

12    point.  See EM Ltd. v. Republic of Argentina, 695 F.3d 201, 208 (2d Cir. 2012) (ʺWe 

13    recognize that a district court sitting in Manhattan does not have the power to 

14    attach Argentinian property in foreign countries.ʺ); Aurelius Capital Partners, LP v. 

15    Republic of Argentina, 584 F.3d 120, 130 (2d Cir. 2009) (ʺ[T]he property that is 

16    subject to attachment and execution must be property in the United States of a 

17    foreign state . . . .ʺ (internal quotation marks omitted)).  Following NML Capital, 

18    this body of former case law is of no help to the defendants.  As the Supreme 


                                                 60 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    Court instructed, ʺeven if [the defendants] were right about the scope of the 

 2    common‐law execution‐immunity rule, then it would be obvious that the terms 

 3    of § 1609 execution immunity are narrower, since the text of that provision 

 4    immunizes only foreign‐state property ʹin the United States.ʹʺ  NML Capital, 134 S. 

 5    Ct. at 2257 (emphasis in original).   


 6          NML Capital and Koehler do not, however, affect our long‐standing view 

 7    that ʺ[t]he FSIA provides the exclusive basis for obtaining subject matter 

 8    jurisdiction over a foreign state.ʺ  Kirschenbaum, 830 F.3d at 122 (emphasis added); 

 9    see also NML Capital, 134 S. Ct. at 2256‐58 (concerning execution jurisdiction).  

10    Here, though, the putative exercise of in personam jurisdiction concerns 

11    Clearstream—the party in possession of the asset at issue—which is not itself a 

12    sovereign and therefore does not possess sovereign immunity. 


13          Nonetheless, NML Capital and Koehler, when combined, do authorize a 

14    court sitting in New York with personal jurisdiction over a non‐sovereign third 

15    party to recall to New York extraterritorial assets owned by a foreign sovereign.  

16    Had Koehler arisen in the context of an exercise of in personam jurisdiction over a 

17    foreign sovereign—it did not—the FSIAʹs grant of jurisdictional immunity would 

18    supersede contrary state law.  See Peterson, 627 F.3d at 1130 (applying state law 


                                               61 
       
                                                                                               15‐0690 
                                                                    Peterson v. Islamic Republic of Iran 

 1    ʺinsofar as it does not conflict with the FSIAʺ).  As it was decided, however, 

 2    Koehler does not appear to us to be inconsistent with the FSIA as interpreted by 

 3    the Supreme Court in NML Capital.   


 4          At least one of our sister circuits has, without considering the issue in any 

 5    detail, suggested the contrary conclusion: that even after NML Capital, a foreign 

 6    sovereignʹs extraterritorial assets remain absolutely immune from execution.  In 

 7    Rubin v. Islamic Republic of Iran, 830 F.3d 470 (7th Cir. 2016), the Seventh Circuit 

 8    remarked that before a foreign sovereignʹs assets are ʺeven potentially subject to 

 9    attachment and execution,ʺ it must be shown that the assets are ʺwithin the 

10    territorial jurisdiction of the district court.ʺ  Id. at 475 (citing NML Capital, 134 S. 

11    Ct. at 2257 (ʺOur courts generally lack authority in the first place to execute 

12    against property in other countries . . . .ʺ)).  The Seventh Circuitʹs comment is 

13    unavailing to the defendants here.  As an initial matter, it is not evident that an 

14    exercise of in personam jurisdiction over a non‐sovereign pursuant to Koehler is 

15    inconsistent with the Seventh Circuitʹs statement concerning the exercise of 

16    ʺterritorial jurisdictionʺ in the context of an in rem proceeding.  Id.; see also Rubin 

17    v. Islamic Republic of Iran, 33 F. Supp. 3d 1003, 1006 (N.D. Ill. 2014) (ʺPlaintiffs now 

18    seek to collect on [judgments against Iran] by attaching alleged assets of Iran . . . .ʺ 


                                                  62 
       
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1    (emphasis added)), affʹd, 830 F.3d 470 (7th Cir. 2016), cert. granted, 137 S. Ct. 2326 

 2    (2017). 


 3                  Moreover, we do not understand the Supreme Courtʹs observation that 

 4    ʺ[o]ur courts generally lack authority in the first place to execute against property 

 5    in other countries,ʺ NML Capital, 134 S. Ct. at 2257, to foreclose that possibility.20  

 6    Indeed, Justice Scaliaʹs observation was made in the context of noting that no 

 7    court had ever before held that ʺa foreign stateʹs extraterritorial assets enjoyed 

 8    absolute execution immunity in United States courts.ʺ  Id.  And as we have noted, 

 9    even if such a rule had existed at common law, ʺit would be obvious that the 

10    terms of § 1609 execution immunity are narrower, since the text of that provision 

11    immunizes only foreign‐state property ʹin the United States.ʹʺ  Id. (emphasis in 

12    original).  ʺSo . . . § 1609 execution immunity . . . [does] not shield . . . a foreign 

13    sovereignʹs extraterritorial assets.ʺ  Id.   

                                                                  
          The Supreme Court observed that ʺa writ of execution . . . can be served anywhere 
          20

      within the state in which the district court is held.ʺ  NML Capital, 134 S. Ct. at 2257 
      (alteration omitted) (quoting 12 Charles Alan Wright, Arthur R. Miller & Richard L. 
      Marcus, Federal Practice and Procedure § 3013, p. 156 (2d ed. 1997) [hereinafter ʺWright 
      & Millerʺ]).  That statement of law pertains to service and is not a barrier to a courtʹs 
      exercise of jurisdiction in accordance with the jurisdictional boundaries established by 
      the state in which the court resides.  See Wright & Miller § 3012 (ʺMany questions that 
      arise in the enforcement of a money judgment will not be answered in the federal 
      statutes and resort must be had to state law.  The relevant law is that of the state in 
      which the district court is held.ʺ).   

                                                                     63 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1           We think that the Supreme Courtʹs decision in NML Capital counsels in 

 2    favor of part of the reasoning suggested by the Ninth Circuitʹs decision in 

 3    Peterson, 627 F.3d 1117, itself a pre–NML Capital case.  There, judgment creditors 

 4    of Iran sought to execute against ʺIranʹs rights to payment from CMA CGM,ʺ a 

 5    French shipping company indebted to Iran.  Id. at 1121.  The Ninth Circuit held 

 6    that the right to payment was not ʺproperty in the United Statesʺ within the 

 7    meaning of § 1610(a) and was, therefore, ʺimmune from execution.ʺ  Id. at 1130.  

 8    The court appeared to reach that conclusion based on the FSIA itself, see id. 

 9    (citing 28 U.S.C. § 1610(a)), which reasoning, as explained, was vitiated by NML 

10    Capital.   


11           But the Ninth Circuit also turned to state law as directed by Federal Rule 

12    of Civil Procedure 69(a).  Id. at 1130‐31 (noting that ʺCalifornia enforcement law 

13    authorizes a court to ʹorder the judgment debtor to assign to the judgment 

14    creditor . . . all or part of a right to payment due or to become dueʹʺ (quoting Cal. 

15    Civ. Proc. Code § 708.510(a))).  In particular, the Ninth Circuit relied on Philippine 

16    Export & Foreign Loan Guar. Corp. v. Chuidian, 218 Cal. App. 3d 1058, 267 Cal. 

17    Rptr. 457 (6th Dist. 1990), for the proposition that ʺthe location of a right to 

18    payment . . . is the location of the debtor,ʺ Peterson, 627 F.3d at 1131 (citing 


                                                 64 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1    Philippine Export, 218 Cal. App. 3d 1058, 267 Cal. Rptr. 457).  The state appellate 

 2    courtʹs decision in Philippine Export also held that Californiaʹs state execution law 

 3    does not apply extraterritorially.  Philippine Export, 218 Cal. App. 3d at 1099, 267 

 4    Cal. Rptr. at 481.  Citing that decision, the Ninth Circuit concluded that ʺa foreign 

 5    state defendantʹs rights to payment from third‐party debtors are assignable only 

 6    if those ʹdebtors [] reside in the United States.ʹʺ  Peterson, 627 F.3d at 1131 

 7    (quoting Philippine Export, 218 Cal. App. 3d at 1099, 267 Cal. Rptr. at 481).   


 8          Although the Ninth Circuitʹs decision appears to have rested on its pre‐

 9    NML Capital understanding of the FSIA, its decision and citation to Philippine 

10    Export suggest an alternative approach that is in step with our reconciliation of 

11    NML Capital and Koehler.  Were one to except the part of the Ninth Circuitʹs 

12    opinion that did not survive NML Capital, the principal difference between the 

13    Ninth Circuitʹs decision in Peterson and our disposition of this case might be 

14    viewed as one of state law.  Compare Philippine Export, 218 Cal. App. 3d at 1099, 

15    267 Cal. Rptr. at 480 (declining to exercise extraterritorial personal jurisdiction 

16    because, under California law, ʺthe limits which generally exist upon the right to 

17    execute . . . apply in a judgment debtor proceeding such as thisʺ (citing Cal. Civ. 

18    Proc. Code § 708.510 cmt. (West 1987) (Legislative Committee Comments, 


                                                 65 
       
                                                                                                     15‐0690 
                                                                          Peterson v. Islamic Republic of Iran 

1    Assembly, 1982 Addition))), with Koehler, 12 N.Y.3d at 539, 911 N.E.2d at 829 

2    (determining that the New York State ʺ[l]egislature intended CPLR article 52 to 

3    have extraterritorial reachʺ).     


4                  On remand, the district court should determine in the first instance 

5    whether it has personal jurisdiction over Clearstream.21  If it answers that 

6    question in the affirmative, then the court should determine if a barrier exists to 

7    an exercise of in personam jurisdiction to recall to New York State the right to 

8    payment held by Clearstream in Luxembourg, whether for reasons of, inter alia, 

9    state law,22 federal law, international comity,23 or for any other reason.    

                                                                 
         Although the district court concluded in Peterson I that it had general personal 
         21

     jurisdiction over Clearstream, Peterson I, 2013 WL 1155576, at *18‐19, 2013 U.S. Dist. 
     LEXIS 40470, at *87‐91 (finding both general and specific personal jurisdiction), the 
     district court explicitly declined in Peterson II to decide whether it did here, Peterson II, 
     2015 WL 731221, at *1, 2015 U.S. Dist. LEXIS 20640, at *4.  We think it prudent for the 
     district court to decide in the first instance whether personal jurisdiction over 
     Clearstream exists in the context of the events relevant to this case.   
         Such barriers might include the ʺseparate entityʺ doctrine.  See Motorola Credit Corp. 
         22

     v. Standard Chartered Bank, 24 N.Y.3d 149, 21 N.E.3d 223 (2014).   
        For example, ʺin the event that the district court concludes [on remand] that the 
         23

     exercise of personal jurisdiction over [Clearstream] is appropriate,ʺ the court may 
     ʺundertake a comity analysis before ordering [Clearstream] to comply with the 
     [putative order].ʺ  Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 138 (2d Cir. 2010).  Such an 
     analysis would likely follow ʺthe framework provided by . . . the Restatement (Third) of 
     Foreign Relations Law.ʺ  Id. at 139.  We leave it to the parties to develop and the district 
     court to review the requisite record indicating whether ʺa court order will infringe on 
     sovereign interests of a foreign state.ʺ  Id.   


                                                                    66 
      
                                                                                                      15‐0690 
                                                                           Peterson v. Islamic Republic of Iran 

 1                  Should that asset be recalled, it may, upon being produced in New York, 

 2    qualify as an asset ʺin the United States of a foreign stateʺ and, if so, it would be 

 3    afforded execution immunity as such.  28 U.S.C. § 1609 (emphasis added).  

 4    Accordingly, the district court will likely be required to determine, if and when it 

 5    reaches that juncture, whether the asset that comes to be ʺin the United Statesʺ is 

 6    subject to the execution‐immunity exceptions relied on by the plaintiffs, 28 U.S.C. 

 7    § 1610(a)(7), (g)(1); TRIA § 201(a).  The defendants should, of course, be 

 8    permitted to raise appropriate rebuttals at that time if they so choose.   


 9                  We are cognizant of the conundrum apparently posed by NML Capital and 

10    Koehler when read in tandem.  The FSIA ʺaimed to facilitate and depoliticize 

11    litigation against foreign states and to minimize irritations in foreign relations 

12    arising out of such litigation.ʺ  Cargill Intʹl S.A. v. M/T Pavel Dybenko, 991 F.2d 

13    1012, 1016 (2d Cir. 1993) (internal quotation marks omitted).  We are not at all 

14    sure that NML Capital when read in light of the law established by Koehler 

15    furthers that goal.  But if we are correct in our analysis, any such problem is one 

16    for the Supreme Court or the political branches—not this Court—to resolve.24  

                                                                  
          The Supreme Court noted that its decision in NML Capital might present ʺworrisome 
          24

      international‐relations consequences,ʺ ʺprovoke reciprocal adverse treatment of the 
      United States in foreign courts,ʺ or ʺthreaten harm to the United Statesʹ foreign relations 
       
                                                                     67 
       
                                                                                                                                                                     15‐0690 
                                                                                                                                          Peterson v. Islamic Republic of Iran 

 1    Here, we attempt only to apply the law as we find it:  The authority of courts 

 2    sitting in New York with personal jurisdiction over a non‐sovereign third party 

 3    to order that third‐party garnishee to produce in New York an extraterritorial 

 4    asset seems clear enough.  Koehler, 12 N.Y.3d at 540, 911 N.E.2d at 830.  Whether 

 5    that extraterritorial asset is owned by a foreign sovereign is of no moment, 

 6    because the FSIAʹs grant of execution immunity does not extend to assets located 

 7    abroad.  NML Capital, 134 S. Ct. at 2257.  


 8                  Moreover, we think that the two‐step process called for by these cases—

 9    first recalling the asset at issue, and second, proceeding with a traditional FSIA 

10    analysis—is unlikely to open the proverbial floodgates to a wave of turnover 

11    claims seeking to execute against heretofore‐unreachable extraterritorial assets.  

12    Even if those assets are in the possession of a third party over whom or which a 

13    court sitting in New York has personal jurisdiction, those assets still must not be 

14    subject to execution immunity upon being recalled to New York State.  In that 

15    respect, the FSIA contains several limiting principles, such as the requirement 

16    that any asset subject to execution must have been ʺused for a commercial 
                                                                                                                                                                                                      
      more generally.ʺ  NML Capital, 134 S. Ct. at 2258 (internal quotation marks omitted).  It 
      nonetheless expressed the view that ʺ[t]hese apprehensions are better directed to that 
      branch of the government with authority to amend the Act.ʺ  Id.  We are similarly 
      constrained.    

                                                                                                  68 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1    activity in the United States.ʺ  28 U.S.C. § 1610(a).  Similarly, the TRIA contains 

 2    its own limiting provisions, including the requirement that any asset subject to 

 3    turnover be ʺblocked,ʺ a term of art imbued with precise meaning.  TRIA 

 4    § 201(a); see also Smith v. Fed. Reserve Bank of N.Y., 346 F.3d 264, 267‐69 (2d Cir. 

 5    2003) (defining ʺblockedʺ in the context of the TRIA).  These and other 

 6    constraints have frequently proven to be barriers to execution on foreign 

 7    sovereign assets.  See, e.g., Calderon‐Cardona v. Bank of N.Y. Mellon, 770 F.3d 993, 

 8    999 (2d Cir. 2014) (holding that attachment was unavailable under the TRIA 

 9    because North Korea was not ʺdesignated as a state sponsor of terrorism under 

10    . . . the Export Administration Act of 1979 . . . or . . . the Foreign Assistance Act of 

11    1961ʺ at the time of judgment (internal quotation marks omitted)); Hausler v. JP 

12    Morgan Chase Bank, N.A., 770 F.3d 207, 212 (2d Cir. 2014) (per curiam) 

13    (determining that the property at issue did not qualify as the ʺblocked asset ofʺ a 

14    foreign sovereign); Aurelius Capital Partners, 584 F.3d at 130‐31 (holding that 

15    assets were not subject to execution under the FSIA because the assets at issue 

16    were not ʺused for a commercial activity,ʺ as required by the Act); Bank of N.Y. v. 

17    Rubin, 484 F.3d 149, 150 (2d Cir. 2007) (per curiam) (concluding that the assets at 

18    issue were not ʺblocked assetsʺ subject to turnover under the TRIA).   



                                                 69 
       
                                                                                             15‐0690 
                                                                  Peterson v. Islamic Republic of Iran 

 1          Indeed, these or other limitations may ultimately prevent the plaintiffs in 

 2    this case from obtaining turnover of the asset at issue, should it be recalled to 

 3    New York State pursuant to an exercise of the courtʹs in personam jurisdiction.  As 

 4    but one example, one of the defendants argues on appeal that the asset at issue 

 5    does not qualify for the execution‐immunity exceptions enumerated in 28 U.S.C. 

 6    § 1610(a) because it was not ʺused for a commercial activity in the United States.ʺ  

 7    UBAE Br. at 37‐39.  Whether that is so is independent of whether the asset comes 

 8    to be located ʺin the United States.ʺ  See 28 U.S.C. § 1610(a) (ʺThe property in the 

 9    United States of a foreign state, . . . used for a commercial activity in the United 

10    States, shall not be immune from attachment in aid of execution, or from 

11    execution, . . . if [additional specified requirements are satisfied].ʺ).  While we 

12    need not, and therefore do not, consider the applicability of these barriers at this 

13    time, we wish to make clear that the plaintiffs are by no means assured success 

14    upon remand.   


15                                       CONCLUSION 
16          To summarize, for the foregoing reasons, we conclude as follows:  


17          1. Plain error as to the application of the Clearstream settlement 

18              agreement to those plaintiffs who were not parties to Peterson I requires 



                                                70 
       
                                                                                          15‐0690 
                                                               Peterson v. Islamic Republic of Iran 

 1           vacatur of the judgment of dismissal and remand with respect to those 

 2           plaintiffsʹ non‐turnover claims brought against Clearstream.  


 3        2. Excepting those plaintiffs who were not parties to Peterson I, the 

 4           Clearstream settlement agreement released the plaintiffsʹ non‐turnover 

 5           claims brought against Clearstream.  The district court therefore 

 6           properly dismissed those claims.  


 7        3. Whether the UBAE settlement agreement is applicable to the plaintiffsʹ 

 8           non‐turnover claims brought against UBAE is, under the language of 

 9           the agreement, unclear.  Those claims were, therefore, dismissed by the 

10           district court in error.  Accordingly, we vacate and remand that part of 

11           the district courtʹs judgment of dismissal.  


12        4. The UBAE settlement agreement did not release the plaintiffsʹ non‐

13           turnover claims brought against Markazi.  Accordingly, we vacate and 

14           remand that part of the district courtʹs judgment of dismissal.  


15        5. The district court correctly determined that the asset at issue is a right 

16           to payment held by Clearstream in Luxembourg.  It also, therefore, 

17           properly dismissed JPMorgan from this action.    




                                             71 
       
                                                                                              15‐0690 
                                                                   Peterson v. Islamic Republic of Iran 

 1          6. The district court prematurely dismissed the amended complaint for 

 2             lack of subject‐matter jurisdiction.  Cf. Republic of Argentina v. NML 

 3             Capital, Ltd., 134 S. Ct. 2250 (2014); Koehler v. Bank of Berm. Ltd., 12 

 4             N.Y.3d 533, 911 N.E.2d 825 (2009).  On remand the district court should 

 5             consider whether it has personal jurisdiction over Clearstream.  If the 

 6             court answers that question in the affirmative, then it should determine 

 7             whether any provision of state or federal law prevents the court from 

 8             recalling, or the plaintiffs from receiving, the asset.     


 9          Accordingly, we AFFIRM the district courtʹs judgment in part, VACATE it 

10    in part, and REMAND for further proceedings consistent with this opinion. 


11 




                                                72 
       
                                                                                          15‐0690 
                                                               Peterson v. Islamic Republic of Iran 

 1                                        APPENDIX 


 2          The following parties are plaintiffs in this appeal: Deborah D. Peterson, 

 3    personal representative of the Estate of James C. Knipple, Terry Abbott, John 

 4    Robert Allman, Ronny Kent Bates, James Baynard, Jess W. Beamon, Alvin Burton 

 5    Belmer, Richard D. Blankenship, John W. Blocker, Joseph John Boccia, Jr., Leon 

 6    Bohannon, John Bonk, Jr., Jeffrey Joseph Boulos, John Norman Boyett, William 

 7    Burley, Paul Callahan, Mecot Camara, Bradley Campus, Johnnie Ceasar, Robert 

 8    Allen Conley, Charles Dennis Cook, Jolumy Len Copeland, David Cosner, Kevin 

 9    Coulman, Rick Crudale, Russell Cyzick, Michael Devlin, Nathaniel Dorsey, 

10    Timothy Dunnigan, Bryan Earle, Danny R. Estes, Richard Andrew Fluegel, 

11    Michael D. Fulcher, Sean Gallagher, George Gangur, Randall Garcia, Harold 

12    Ghumm, Timothy Giblin, Michael Gorchinski, Richard Gordon, Davin M. Green, 

13    Thomas Hairston, Michael Haskell, Mark Anthony Helms, Stanley G. Hester, 

14    Donald Wayne Hildreth, Richard Holberton, Dr. John Hudson, Maurice Edward 

15    Hukill, Edward Iacovino, Jr., Paul Innocenzi, III, James Jackowski, Jeffrey Wilbur 

16    James, Nathaniel Walter Jenkins, Edward Anthony Johnston, Steven Jones, 

17    Thomas Adrian Julian, Thomas Keown, Daniel Kluck, Freas H. Kreischer, III, 

18    Keith Laise, James Langon, IV, Steven LaRiviere, Richard Lemnah, Paul D. Lyon, 


                                              73 
       
                                                                                           15‐0690 
                                                                Peterson v. Islamic Republic of Iran 

 1    Jr., John Macroglou, Charlie Robert Martin, Michael Scott LaRiviere, Joseph R. 

 2    Livingston, III, Samuel Maitland, Jr., David Massa, John McCall, James E. 

 3    McDonough, Timothy R. McMahon, Richard Menkins, II, Ronald Meurer, Joseph 

 4    Peter Milano, Joseph Moore, Harry Douglas Myers, David Nairn, John Arne 

 5    Olson, Joseph Albert Owens, Connie Ray Page, Ulysses Gregory Parker, Olson J. 

 6    Ronald, (Estate of) Sigurd Olson, David Owens, Deanna Owens, Frances Owens, 

 7    James Owens, Steven Owens, Connie Mack Page, Judith K. Page, Lisa Menkins 

 8    Palmer, Geraldine Paolozzi, Maureen Pare, (Estate of) Mary A. Cook, Alan Tracy 

 9    Copeland, Betty Copeland, Donald Copeland, Blanche Corry, Harold Cosner, 

10    Jeffrey Cosner, Leanna Cosner, (Estate of) Marva Lynn Cosner, Cheryl 

11    Cossaboom, Bryan Thomas Coulman, Christopher J. Coulman, Dennis P. 

12    Coulman, Lorraine M. Coulman, Robert D. Coulman, Robert Louis Coulman, 

13    (Estate of) Angela Josephine Smith, Bobbie Ann Smith, Cynthia Smith, Donna 

14    Marie Smith, Erma Smith, Holly Smith, Ian Smith, Janet Smith, Joseph K. Smith, 

15    III, Joseph K. Smith, Jr., Keith Smith, Shirley L. Smith, Tadgh Smith, Terrence 

16    Smith, Timothy B. Smith, Jocelyn J. Sommerhof, John Sommerhof, William J. 

17    Sommerhof, Douglas Spencer, Christy Williford Stelpflug, Joseph Stelpflug, 

18    Kathy Nathan Stelpflug, Laura Barfield Stelpflug, Peggy Stelpflug, William 



                                              74 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    Stelpflug, Horace Stephens, Sr., Joyce Stephens, Keith Stephens, Dona Stockton, 

 2    (Estate of) Donald Stockton, Richard Stockton, Irene Stokes, Nelson Stokes, Jr., 

 3    (Estate of) Nelson Stokes, Sr., Robert Stokes, Gwenn Stokes‐Graham, Marcus D. 

 4    Sturghill, Marcus L. Sturghill, Jr., NaKeisha Lynn Sturghill, Doreen Sundar, 

 5    Margaret Tella, Susan L. Terlson, Mary Ellen Thompson, Adam Thorstad, 

 6    Barbara Thorstad, James Thorstad, Jr., James Thorstad, Sr., John Thorstad, Ryan 

 7    Thorstad, Charlita Martin Covington, Amanda Crouch, Marie Crudale, Eugene 

 8    Cyzick, Lynn Dallachie, Anne Deal, Lynn Smith Derbyshire, Theresa Desjardins, 

 9    Christine Devlin, Daniel Devlin, Gabrielle Devlin, Richard Devlin, Sean Devlin, 

10    Rosalie Donahue (Milano), Ashley Doray, Rebecca Doss, Chester Dmmigan, 

11    Elizabeth Ann Dunnigan, Michael Dunnigan, William Dunnigan, Claudine 

12    Dunnigan, Pedro Alvarado, Jr., Dennis Jack Anderson, Timothy Brooks, Michael 

13    Harris, Donald R. Pontillo, John E. Selbe, Willy G. Thomson, Terance J. Valore, 

14    (Estate of) David L. Battle, (Estate of) Matilde Hernandez, Jr., (Estate of) John 

15    Muffler, (Estate of) John Jay Tishmack, (Estate of) Leonard Warren Walker, 

16    (Estate of) Walter Emerson Wint, Jr., (Estate of) James Yarber, Angel Alvarado, 

17    Geraldo Alvarado, Grisselle Alvarado, Luis Alvarado, Luisa Alvarado, Maria 

18    Alvarado, Marta Alvarado, Minerva Alvarado, Yolanda Alvarado, Arlington 



                                               75 
       
                                                                                          15‐0690 
                                                               Peterson v. Islamic Republic of Iran 

 1    Ferguson, Janet Williams, Orlando M. Valore, Jr., Bill Macroglou, Thomas D. 

 2    Brown, Jr., Gwen Woodcock, (Estate of) Warner Gibbs, Jr., Zoraida Alvarado, 

 3    Hilton Ferguson, Johnny Williams, Neale Scott Bolen, Faith Albright, Jeanette 

 4    Odom, Lisa Burleyson, Freda Gibbs Hutcherson, Tull Andres Alvarado, Linda 

 5    Sandback Fish, Rhonda Williams, (Estate of) Moses Arnold, Jr., Gary Wayne 

 6    Allison, Deborah Vogt, Mecot Echo Camara, Larry Gibbs, Cheryl Bass, Nancy 

 7    Brocksbank Fox, Ronald Williams, Lolita M. Arnold, C. Keith Bailey, Christopher 

 8    Burnette, Dale Comes, Marcus A. Lewis, Edward J. Brooks, Tia Fox, Ruth 

 9    Williams, Lisa Ann Beck, Vina S. Bailey, Connie Decker, Tommy Comes, (Estate 

10    of) Warner Gibbs, Sr., Patricia A. Brooks, Tammy Freshour, Scipio J. Williams, 

11    Betty J. Bolen, Charles E. Bailey, Gwen Burnette, (Estate of) Bert Daniel Corcoran, 

12    (Estate of) Janet Yvonne Lewis, Wanda Ford, Ruby Fulcher, Wesley Williams, 

13    Keith Edwin Bolen, Karen L. Cooper, Kathleen Collins, Earl Guy, Bennie Harris, 

14    Barbara Gallagher, Delma Williams‐Edwards, Sheldon H. Bolen, Mark 

15    Bartholomew, Catherine Corcoran, Joan M. Crawford, Rose Harris, Brian 

16    Gallagher, Tony Williamson, Sharla M. Korz, Teresa Bartholomew, (Estate of) 

17    Robert Alton Corcoran, Ian Guy, Marcy Lynn Parson, (Estate of) James 

18    Gallagher, Jewelene Williamson, (Estate of) James Silvia, Crystal Bartholomew, 



                                              76 
       
                                                                                           15‐0690 
                                                                Peterson v. Islamic Republic of Iran 

 1    (Estate of) Keith Alton Corcoran, Eddie Guy, Jr., Douglas Pontillo, James 

 2    Gallagher, Jr., Michael Winter, Lynne Michol Spencer, Jerry Bartholomew, Robert 

 3    Brian Corcoran, Adam Guy, Don Selbe, Kevin Gallagher, Barbara Wiseman, 

 4    Catherine Bonk, Joyce Bartholomew, Elizabeth Ann Ortiz, (Estate of) Douglas 

 5    Held, Eloise F. Selbe, Michael Gallagher, Phyllis Woodford, Kevin Bonk, Arthur 

 6    Johnson, Michael Corrigan, (Estate of) Sondra Lou Held, James Selbe, Dimitri 

 7    Gangur, Kelly B. Smith, Thomas Bonk, Robert Bragg, (Estate of) Andrew Davis, 

 8    Patrick Held, Belinda Skarka, Mary Gangur, Keysha Tollivel, John Bonk, Sr., 

 9    Carolyn Davis, Thomas Held, Allison Thomson, Jess Garcia, Ronald Garcia, 

10    Marion DiGiovanni, Jennifer Davis, Thomas Hoke, Johnny Thompson, Betty Ann 

11    Thurman, Roxanne Garcia, Sherry Lynn Fiedler, (Estate of) Frederick Douglass, 

12    Glenn W. Hollis, Deborah True, Barbara Tingley, Russell Garcia, Marilou 

13    Fluegel, Shirley Douglass Miller, Jane Costa, Janice Valore, Richard L. Tingley, 

14    Violet Garcia, Robert Fluegel, Susan Baker, (Estate of) Ann Hollis, Janice 

15    Thorstad Edquist, Russell Tingley, Suzanne Perron Garza, Thomas A. Fluegel, 

16    Regina Periera, Jack Darrell Hunt, Mary Ruth Ervin, Mary Ann Turek, Jeanne 

17    Gattegno, Evans Hairston, Richard Dudley, Mendy Leight Hunt, Barbara Estes, 

18    Karen Valenti, Arlene Ghumm, Felicia Hairston, Toledo Dudley, Molly Fay 



                                              77 
       
                                                                                         15‐0690 
                                                              Peterson v. Islamic Republic of Iran 

 1    Hunt, Charles Estes, Anthony Vallone, Ashley Ghumm, Julia Bell Hairston, 

 2    Sherry Latoz, (Estate of) John Ingalls, Frank Estes, Bill Ghumm, Henry Durban 

 3    Hukill, Cynthia Blankenship, James Ingalls, Lori Fansler, Donald H. Vallone, 

 4    Edward Ghumm, Mark Andrew Hukill, Ginger Tuton, Joseph Ingalls, Angela 

 5    Dawn Farthing, Timothy Vallone, Hildegard Ghumm, Matthew Scott Hukill, 

 6    Scott Dudley, Kevin Jiggetts, Leona Mae Vargas, (Estate of) Jedaiah Ghumm, 

 7    Melissa Hukill, David Eaves, Donald Long, Denise Voyles, Jesse Ghumm, 

 8    Meredith Ann Hukill, (Estate of) Roy Edwards, Robert Lynch, Ila Wallace, Leroy 

 9    Ghumm, Mitchell Charles Hukill, Cindy Colasanti, (Estate of) Manual Massa, Sr., 

10    Kathryn Thorstad Wallace, Moronica Ghumm, Monte Hukill, (Estate of) Barbara 

11    Edwards, Tim McCoskey, Barbara Thorstad Warwick, Donald Giblin, Virginia 

12    Ellen Hukill, (Estate of) Penny Garner, Ronald L. Moore, Linda Washington, 

13    Jeanne Giblin, Catherine Bonk Hunt, (Estate of) David D. Gay, Alan C. 

14    Anderson, Vancine Washington, Michael Giblin, Storm Jones, Gail Black, Thelma 

15    Anderson, Kenneth Watson, Tiffany Giblin, Penni Joyce, (Estate of) Neva Jean 

16    Gay, (Estate of) Stephen B. Bland, Diane Whitener, Valerie Giblin, Jeff Kirkwood, 

17    Ronald Gay, (Estate of) Frank Bland, Daryl Wigglesworth, William Giblin, 

18    Shirley Kirkwood, Timothy Gay, James Bland, Darren A. Wigglesworth, Thad 



                                             78 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    Gilford‐Smith, Carl A. Kirkwood, Jr., Rebecca Cordell, Ruth Ann Bland, Henry 

 2    Wigglesworth, Rebecca Gintonio, Carl Kirkwood, Sr., (Estate of) David D. Gay, 

 3    Sr., (Estate of) Laura V. Copeland, Mark Wigglesworth, Dawn Goff, Patricia 

 4    Kronenbitter, Ronald Duplanty, Robyn Wigglesworth, Christina Gorchinski, Bill 

 5    Laise, (Estate of) Sean F. Estler, Sandra Wigglesworth, Judy Gorchinski, Betty 

 6    Laise, Keith Estler, Shawn Wigglesworth, Kevin Gorchinski, Kris Laise, Mary 

 7    Ellen Estler, Dianne Stokes Williams, Valerie Gorchinski, Louis C. Estler, Jr., 

 8    Gussie Martin Williams, Alice Gordon, (Estate of) Benjamin E. Fuller, Joseph 

 9    Gordon, Elaine Allen, Linda Gordon, Ernest C. Fuller, (Estate of) Norris Gordon, 

10    John Gibson, Holly Gibson, Maurice Gibson, (Estate of) Michael Hastings, Joyce 

11    Hastings, (Estate of) Paul Hein, Christopher Hein, Jo Ann Hein, Karen Hein, 

12    Victor Hein, Jacqueline M. Kuncyz, (Estate of) John Hendrickson, John 

13    Hendrickson, Tyson Hendrickson, Deborah Ryan, (Estate of) Bruce 

14    Hollingshead, Melinda Hollingshead, Renard Manley, James Macroglou, 

15    Lorraine Macroglou, Kathy McDonald, Edward J. McDonough, Edward W. 

16    McDonough, Sean McDonough, Deborah Rhosto, (Estate of) Luis Rotondo, 

17    (Estate of) Rose Rotondo, (Estate of) Phyllis Santoserre, Anna Marie Simpson, 

18    Renee Eileen Simpson, Robert Simpson, Larry Simpson, Sr., Sally Jo Wirick, 



                                               79 
       
                                                                                          15‐0690 
                                                               Peterson v. Islamic Republic of Iran 

 1    (Estate of) Michael R. Massman, Angela Massman, Kristopher Massman, Lydia 

 2    Massman, Nicole Gomez, Patricia Lou Smith, (Estate of) Louis Melendez, 

 3    Douglas J. Melendez, Johnny Melendez, Zaida Melendez, Johnny Melendez, Jr., 

 4    (Estate of) Michael D. Mercer, Sarah Mercer, Samuel Palmer, Robin Nicely, 

 5    (Estate of) Juan Rodriguez, Louisa Puntonet, Robert Rucker, (Estate of) Billy San 

 6    Pedro, Cesar San Pedro, Guillermo San Pedro, Javier San Pedro, Sila San Pedro, 

 7    Thurnell Shields, Emmanuel Simmons, (Estate of) James Surch, Will Surch, Patty 

 8    Barnett, Bradley Ulich, Jeanette Dougherty, Marilyn Peterson, (Estate of) Eric 

 9    Walker, Tena Walker‐Jones, Ronald E. Walker, Ronnie Walker, Galen Weber, 

10    (Estate of) Obrian Weekes, Ianthe Weekes, Keith Weekes, Meta Weekes, Anson 

11    Edmond, Arnold Edmond, Hazel Edmond, Wendy Edmond, (Estate of) Dennis 

12    Lloyd West, Kathy West, (Estate of) John Weyl, Sharon Rowan, Kelly Bachlor, 

13    Robin Brock, Morgan W. Rowan, Nelson Weyl, Joseph A. Barile, Angela E. Barile, 

14    Michael Barile, Andrea Ciarla, Ann Marie Moore, Angela Yoak, John Becker, 

15    (Estate of) Anthony Brown, John Brown, Rowel Brown, Sulba Brown, Vara 

16    Brown, Marvine McBride, LaJuana Smith, Rodney E. Burns, Eugene Burns, 

17    David Burns, Jeannie Scaggs, Daniel Cuddeback, Jr., Barbara Cuddeback, Daniel 

18    Cuddeback, Sr., Michael Episcopo, Randy Gaddo, Louise Gaddo Blattler, Peter 



                                              80 
       
                                                                                           15‐0690 
                                                                Peterson v. Islamic Republic of Iran 

 1    Gaddo, Timothy Gaddo, (Estate of) William R. Gaines, Jr., Michael A. Gaines, 

 2    William R. Gaines, Sr., Carolyn Spears, Carole Weaver, (Estate of) Virgel 

 3    Hamilton, Gloria Hamilton, Bruce S. Hastings, Maynard Hodges, Mary Jean 

 4    Hodges, Kathy Hodges, Loretta Brown, Cindy Holmes, Shana Saul, Daniel Joy, 

 5    Daniel Kremer, (Estate of) Thomas Kremer, (Estate of) Christine Kremer, Joseph 

 6    T. Kremer, Jacqueline Stahrr, (Estate of) David A. Lewis, Betty Lewis, Jerry L. 

 7    Lewis, Scott M. Lewis, Paul Martinez, Sr., Teresa Gunther, Alphonso Martinez, 

 8    Daniel L. Martinez, Michael Martinez, Paul Martinez, Jr., Tomasita L. Martinez, 

 9    Esther Martinez‐Parks, Susanne Yeoman, (Estate of) Jeffrey B. Owen, Jean G. 

10    Owen, Steven Owen, (Estate of) Michael L. Page, Albert Page, Janet Page, Joyce 

11    Clifford, David Penosky, Joseph Penosky, Christian R. Rauch, Leonard Paul Tice, 

12    (Estate of) Burton Wherland, Gregory Wherland, Sarah Wherland, Sharon Davis, 

13    Charles F. West, Charles H. West, Rick West, Kimmy Wherland, Janet LaRiviere, 

14    John M. LaRiviere, Lesley LaRiviere, Michael LaRiviere, Nancy LaRiviere, 

15    Richard LaRiviere, (Estate of) Richard G. Lariviere, Robert LaRiviere, William 

16    LaRiviere, Cathy L. Lawton, Heidi Crudale LeGault, (Estate of) Clarence 

17    Lemnah, Etta Lemnah, Fay Lemnah, Harold Lemnah, Marlys Lemnah, Robert 

18    Lemnah, Ronald Lemnah, Annette R. Livingston, Joseph R. Livingston, IV, 



                                              81 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    (Estate of) Joseph R. Livingston, Jr., Robin M. Lynch, Earl Lyon, Francisco Lyon, 

 2    June Lyon, Maria Lyon, Paul D. Lyon, Sr., Valerie Lyon, Heather Macroglou, 

 3    Kathleen Devlin Mahoney, Kenty Maitland, Leysnal Maitland, Samuel Maitland, 

 4    Sr., Shirla Maitland, Virginia Boccia Marshall, John Martin, Pacita Martin, 

 5    Renerio Martin, Ruby Martin, Shirley Martin, Mary Mason, Christina Massa, 

 6    Edmund Massa, Joao ʺJohnʺ Massa, Jose ʺJoeʺ Massa, Manuel Massa, Jr., Ramiro 

 7    Massa, Mary McCall, (Estate of) Thomas McCall, Valerie McCall, Gail 

 8    McDermott, Julia A. McFarlin, George McMahon, Michael McMahon, Patty 

 9    McPhee, Darren Menkins, Gregory Menkins, Margaret Menkins, Richard H. 

10    Menkins, Jay T. Meurer, John Meurer, John Thomas Meurer, Mary Lou Meurer, 

11    Michael Meurer, Penny Meyer, Angela Angela Milano, Peter Milano, Jr., Earline 

12    Miller, Henry Miller, Patricia Miller, Helen Montgomery, Betty Moore, Harry 

13    Moore, Kimberly Moore, Mary Moore, Melissa Lea Moore, (Estate of) Michael 

14    Moore, Elizabeth Phillips Moy, Debra Myers, Geneva Myers, Harry A. Myers, 

15    Billie Ann Nairn, Campbell J. Nairn, III, (Estate of) Campbell J. Nairn, Jr., 

16    William P. Nairn, Richard Norfleet, Deborah OʹConnor, Pearl Olaniji, (Estate of) 

17    Bertha Olson, Karen L. Olson, Randal D. Olson, Roger S. Olson, John W. Nash, 

18    Rose Ann Nash, (Estate of) Frank E. Nash, William H. Nash, Mark S. Nash, Frank 



                                                82 
       
                                                                                         15‐0690 
                                                              Peterson v. Islamic Republic of Iran 

 1    E. Nash, Jr., Jaklyn Milliken, Rosemarie Vliet, Cataldo Anthony Nashton, 

 2    Claudio Comino, Mark Nashton, Myles Nashton, Jennifer Page Nelson, Timothy 

 3    Price, (Estate of) Betty Lou Price, James M. Puckett, Ronald Putnam, Bruce H. 

 4    Richardson, Bernice Rivers, Barbara Ann Russell, Robert Emmett Russell, Glenn 

 5    Edward Russell, Charles Edward Russell, Jr., Jean Louis Brown, Nancy 

 6    MacDonald, Diane Carol Higgins, (Estate of) Thomas Russell, Thomas Rutter, 

 7    John Santos, Raoul Santos (father), Mary Santos, Donna Duffy, Mary Cropper, 

 8    Doreen Callanan, Jean Winner, Kevin Santos, Raoul Santos (brother), Joseph 

 9    Richard Schneider, Morris Schneider, Jacqueline Gibson, Paul Segarra, Steven 

10    Shapuras, David W. Sharp, Charles Simmons, (Estate of) Thomas D. Stowe, 

11    David Stowe, Barbara Stowe, Priscilla Stowe, Samantha Stowe, Donna Baloga, 

12    Edward J. Streker, (Estate of) Henry Townsend, Jr., Lillian Townsend, Henry 

13    Townsend, Marcia C. Townsend‐Tippett, Valerie Tatum, Cynthia Green, 

14    Kawanna Duncan, John Turner, Judith Turner, Thomas Andrew Walsh, Charles 

15    Walsh, Ruth Walsh, Pat Campbell, Rachel Walsh, Timothy Walsh, Michael 

16    Walsh, (Estate of) Sean Walsh, Patricia Fitzgerald Washington, Gerald Foister, 

17    (Estate of) Tandy W. Wells, Danny Holland Wells, Edith Holland Wells, (Estate 

18    of) Harold Dean Wells, Frances Mangrum, Stella Wells George, Cleta Wells, 



                                             83 
       
                                                                                            15‐0690 
                                                                 Peterson v. Islamic Republic of Iran 

 1    Timothy Shon Wells, Michael Shane Wells, Perry Glenn Wells, Bryan K. 

 2    Westrick, John Westrick, Patricia Westrick, Whitney R. Westrick, Gerald Wilkes, 

 3    Jr., Gerald Wilkes, Sr., (Estate of) Peggy Wilkes, (Estate of) Dorothy Williams, Bill 

 4    Williamson, Deborah Wise, Michael Zilka, Sue Zilka, John L. Pearson, Thomas S. 

 5    Perron, John Arthur Phillips, Jr., William Roy Pollard, Victor Mark Prevatt, James 

 6    Price, Patrick Kerry Prindeville, Diomedes J. Quirante, Warren Richardson, Louis 

 7    J. Rotondo, Michael Caleb Sauls, Charles Jeffrey Schnorf, Scott Lee Schultz, Peter 

 8    Scialabba, Gary Randall Scott, Thomas Alan Shipp, Jerryl Shropshire, Larry H. 

 9    Simpson, Jr., Kirk Hall Smith, Frederick Daniel Eaves, Thomas Gerard Smith, 

10    Charles Frye, Vincent Smith, Truman Dale Garner, William Scott Sommerhof, 

11    Larry Gerlach, Stephen Eugene Spencer, John Hlywiak, Horace Renardo 

12    Stephens, Jr., Orval Hunt, Craig Stockton, Joseph Jacobs, Jeffrey Stokes, Brian 

13    Kirkpatrick, Eric D. Sturghill, Burnham Matthews, Devon Sundar, Timothy 

14    Mitchell, Thomas Paul Thorstad, Lovelle Darrell Moore, Stephen Tingley, Jeffrey 

15    Nashton, Donald H. Vallone, Jr., Jolm Oliver, Eric Glenn Washington, Paul 

16    Rivers, Dwayne Wigglesworth, Stephen Russell, Rodney J. Williams, Dana 

17    Spaulding, Scipio Williams, Jr., Craig Joseph Swinson, Johnny Adam Williamson, 

18    Michael Toma, William Ellis Winter, Danny Wheeler, Donald Elberan Woollett, 



                                               84 
       
                                                                                          15‐0690 
                                                               Peterson v. Islamic Republic of Iran 

 1    Thomas D. Young, Craig Wyche, Lilla Woollett Abbey, Jeffrey D. Young, James 

 2    Abbott, Marvin Albright, (Estate of) Mary Abbott, Pablo Arroyo, Elizabeth 

 3    Adams, Anthony Banks, Eileen Prindeville Ahlquist, Rodney Darrell Burnette, 

 4    Anne Allman, Paul Gordon, Robert Allman, Andrea Grant, (Estate of) Theodore 

 5    Allman, Deborah Green, DiAnne Margaret Allman, Liberty Quirante Gregg, 

 6    Margaret E. Alvarez, Alex Griffin, Kimberly F. Angus, Catherine E. Grimsley, 

 7    Donnie Bates, Megan Gummer, Johnny Bates, Lyda Woollett Guz, Laura Bates, 

 8    Darlene Hairston, Margie Bates, Tara Hanrahan, Monty Bates, Mary Clyde Hart, 

 9    Thomas Bates, Jr., Brenda Haskill, Thomas C. Bates, Sr., Jeffrey Haskell, Mary E. 

10    Baumgartner, Kathleen S. Hedge, Anthony Baynard, Christopher Todd Helms, 

11    Bany Baynard, Marvin R. Helms, Emerson Baynard, Doris Hester, Philip 

12    Baynard, Clifton Hildreth, Henry James Parker, Julia Hildreth, Sharon Parker, 

13    Mary Ann Hildreth, Helen M. Pearson, Michael Wayne Hildreth, John L. 

14    Pearson, Jr., Frank Comes, Jr., Sonia Pearson, Glenn Dolphin, Brett Perron, 

15    Deborah Jean Perron, Michelle Perron, Ronald R. Perron, Muriel Persky, Deborah 

16    D. Peterson, Sharon Conley Petry, Sandra Petrick, Donna Vallone Phelps, Harold 

17    Phillips, John Arthur Phillips, Sr., Donna Tingley Plickys, Margaret Aileen 

18    Pollard, Stacey Yvonne Pollard, Lee Holland Prevatt, Victor Thornton Prevatt, 



                                              85 
       
                                                                                           15‐0690 
                                                                Peterson v. Islamic Republic of Iran 

 1    John Price, Joseph Price, (Estate of) Barbara D. Prindeville, Kathleen Tara 

 2    Prindeville, Michael Prindeville, Paul Prindeville, Sean Prindeville, Belinda J. 

 3    Quirante, Edgar Quirante, (Estate of) Godofredo Quirante, Milton Quirante, 

 4    Sabrina Quirante, Susan Ray, Deborah Graves, Sharon A. Hilton, Donald 

 5    Holberton, Patricia Lee Holberton, Thomas Holberton, Tangie Hollifield, Debra 

 6    Horner, Elizabeth House, Joyce A. Houston, Tammy Camara Howell, Lisa H. 

 7    Hudson, Lorenzo Hudson, Lucy Hudson, Ruth Hudson, William J. Hudson, 

 8    Nancy Tingley Hurlburt, Cynthia Perron Hurston, Elizabeth Iacovino, Deborah 

 9    Innocenzi, Kristin Innocenzi, Mark Innocenzi, Paul Innocenzi, IV, Laura M. 

10    Reininger, Alan Richardson, Beatrice Richardson, Clarence Richardson, Eric 

11    Richardson, Lynette Richardson, Vanessa Richardson, Philiece Richardson‐Mills, 

12    Melrose Ricks, Belinda Quirante Riva, Barbara Rockwell, Linda Rose Rooney, 

13    Tara Smith, Tammi Ruark, Juliana Rudkowski, Marie McMahon Russell, Alicia 

14    Lynn Sanchez, Andrew Sauls, Henry Caleb Sauls, Riley A. Sauls, Margaret 

15    Medler Schnorf, Richard Schnorf (brother), Richard Schnorf (father), Robert 

16    Schnorf, Beverly Schultz, Dennis James Schultz, Dennis Ray Schultz, Frank 

17    Scialabba, Jacqueline Scialabba, Samuel Scott Scialabba, Jon Christopher Scott, 

18    Kevin James Scott, (Estate of) Larry L. Scott, Mary Ann Scott, Sheria Scott, 



                                               86 
       
                                                                                          15‐0690 
                                                               Peterson v. Islamic Republic of Iran 

 1    Stephen Allen Scott, Jacklyn Seguerra, Bryan Richard Shipp, James David Shipp, 

 2    Janice Shipp, Maurice Shipp, Pauline Shipp, Raymond Dennis Shipp, Russell 

 3    Shipp, Susan J. Sinsioco, Ana Smith‐Ward, Thomasine Baynard, Timothy 

 4    Baynard, Wayne Baynard, Stephen Baynard, Anna Beard, Mary Ann Beck, Alue 

 5    Belmer, Annette Belmer, Clarence Belmer, Colby Keith Belmer, Denise Belmer, 

 6    Donna Belmer, Faye Belmer, Kenneth Belmer, Luddie Belmer, Shawn Biellow, 

 7    Mary Frances Black, Donald Blankenship, Jr., Donald Blankenship, Sr., (Estate of) 

 8    Mary Blankenship, Alice Blocker, Douglas Blocker, John R. Blocker, Robert 

 9    Blocker, James Boccia, Joseph Boccia, Sr., Patricia Boccia, Raymond Boccia, 

10    Richard Boccia, Ronnie Veronica Boccia, Leticia Boddie, Angela Bohannon, 

11    Anthony Bohannon, Carrie Bohannon, David Bohannon, Edna Bohannon, Leon 

12    Bohannon, Sr., Ricki Bohannon, Billie Jean Bolinger, Joseph Boulos, Lydia Boulos, 

13    Marie Boulos, Rebecca Bowler, Lavon Boyett, (Estate of) Norman E. Boyett, Jr., 

14    Theresa U. Roth Boyett, William A. Boyett, Susan Schnorf Breeden, Damian 

15    Briscoe, Christine Brown, Rosanne Brunette, Mary Lynn Buckner, (Estate of) 

16    Claude Burley, (Estate of) William Douglas Burley, Myra Burley, Kathleen 

17    Calabro, Rachel Caldera, Avenell Callahan, Michael Callahan, Patrica Patsy Ann 

18    Calloway, Elisa Rock Camara, Theresa Riggs Camara, Candace Campbell, Clare 



                                              87 
       
                                                                                           15‐0690 
                                                                Peterson v. Islamic Republic of Iran 

 1    Campus, Elaine Capobianco, Florene Martin Carter, Phyllis A. Cash, Theresa 

 2    Catano, Bruce Ceasar, Franklin Ceasar, Fredrick Ceasar, Robbie Nell Ceasar, 

 3    Sybil Ceasar, Christine Devlin Cecca, Tammy Chapman, James Cherry, Sonia 

 4    Cherry, Adele H. Chios, Jana M. Christian, Sharon Rose Christian, Susan 

 5    Ciupaska, Leshune Stokes Clark, Rosemary Clark, Mary Ann Cobble, Karen 

 6    Shipp Collard, Jennifer Collier, Melia Winter Collier, Deborah M. Coltrane, 

 7    Roberta Li Conley, Charles F. Cook, Elizabeth A. Cook, Bernadette Jaccom, John 

 8    Jackowski, Jr., John Jackowski, Sr., Victoria Jacobus, Elaine James, Nathalie C. 

 9    Jenkins, Stephen Jenkins, Rebecca Jewett, Linda Martin Johnson, Ray Johnson, 

10    Rennitta Stokes Johnson, Sherry Johnson, Charles Johnston, Edwin Johnston, 

11    Mary Ann Johnston, Zandra LaRiviere Johnston, Alicia Jones, Corene Martin 

12    Jones, Kia Briscoe Jones, Mark Jones, Ollie Jones, Sandra D. Jones, (Estate of) 

13    Synovure Jones, Robin Copeland Jordan, Susan Scott Jordan, Joyce Julian, Karl 

14    Julian, Nada Jurist, Adam Keown, Bobby Keown, Jr., Bobby Keown, Sr., Darren 

15    Keown, William Keown, Mary Joe Kirker, Kelly Kluck, Michael Kluck, (Estate of) 

16    John D. Knipple, John R. Knipple, (Estate of) Pauline Knipple, Shirley L. Knox, 

17    Doreen Kreischer, Freas H. Kreischer, Jr., Cynthia D. Lake, Wendy L. Lange, 

18    James Langon, III, Eugene LaRiviere, Joyce Woodle, Beverly Woollett, Paul 



                                               88 
       
                                                                                           15‐0690 
                                                                Peterson v. Islamic Republic of Iran 

 1    Woollett, Melvina Stokes Wright, Patricia Wright, Glenn Wyche, John Wyche, 

 2    John F. Young, John W. Young, Judith Carol Young, Sandra Rhodes Young, 

 3    Joanne Zimmerman, Stephen Thomas Zone, Patricia Thorstad Zosso, Jarnaal 

 4    Muata Ali, Margaret Angeloni, Jesus Arroyo, Milagros Arroyo, Olympia 

 5    Carletta, Kimberly Carpenter, Joan Comes, Patrick Comes, Christopher Comes, 

 6    Frank Comes, Sr., Deborah Crawford, Barbara Davis, Alice Warren Franklin, 

 7    Patricia Gerlach, Travis Gerlach, Megan Gerlach, Arminda Hernandez, Margaret 

 8    Hlywiak, Peter Hlywiak, Jr., Peter Hlywiak, Sr., Paul Hlywiak, Joseph Hlywiak, 

 9    Cynthia Lou Hunt, Rosa Ibarro, Andrew Scott Jacobs, Daniel Joseph Jacobs, 

10    Danita Jacobs, Kathleen Kirkpatrick, Grace Lewis, Lisa Magnotti, Wendy 

11    Mitchell, (Estate of) James Otis Moore, (Estate of) Johnney S. Moore, Marvin S. 

12    Moore, Alie Mae Moore, Jonnie Mae Moore‐Jones, (Estate of) Alex W. Nashton, 

13    Paul Oliver, Riley Oliver, Michael John Oliver, Ashley E. Oliver, Patrick S. 

14    Oliver, Kayley Oliver, Tanya Russell, Wanda Russell, Jason Russell, Clydia 

15    Shaver, Mary Stilpen, Kelly Swank, (Estate of) Kenneth J. Swinson, (Estate of) 

16    Ingrid M. Swinson, Daniel Swinson, William Swinson, Dawn Swinson, Teresa 

17    Swinson, Bronzell Warren, Jessica Watson, Audrey Webb, Jonathan Wheeler, 

18    Benjamin Wheeler, (Estate of) Marlis Molly Wheeler, Kerry Wheeler, Andrew 



                                              89 
       
                                                                                         15‐0690 
                                                              Peterson v. Islamic Republic of Iran 

1    Wheeler, Brenda June Wheeler, Jill Wold, (Estate of) Nora Young, James Young, 

2    (Estate of) Robert Young, Scott Spaulding, Cecilia Stanley, Miralda, (Judith 

3    Maitla Alarcon), (Estate of) Samuel Hudson, (Estate of) Susan Thorstad Hudson, 

4    (Estate of) Edward Iacovino, Sr. 




                                             90